Exhibit 10.20

TERM LOAN AGREEMENT

Dated as of January 26, 2012

By and Between

BROWN & BROWN, INC.

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

Providing for a

$100,000,000 Term Loan Credit Facility



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS; CONSTRUCTION

     1   

Section 1.1 Definitions

     1   

Section 1.2 Accounting Terms and Determination

     10   

Section 1.3 Other Definitional Terms

     10   

Section 1.4 Exhibits and Schedules

     10   

ARTICLE II [Intentionally Omitted]

     10   

ARTICLE III TERM LOAN

     10   

Section 3.1 Commitment: Use of Proceeds

     10   

Section 3.2 Term Note; Repayment of Principal

     11   

Section 3.3 Payment of Interest

     11   

ARTICLE IV GENERAL LOAN TERMS

     12   

Section 4.1 Funding Notices

     12   

Section 4.2 Disbursement of Funds

     12   

Section 4.3 Interest; Default, Payment and Determination

     12   

Section 4.4 Interest Periods

     12   

Section 4.5 Fees

     13   

Section 4.6 Voluntary Prepayments of Borrowings

     13   

Section 4.7 Payments, etc.

     13   

Section 4.8 LIBO Rate Not Ascertainable, Etc.

     14   

Section 4.9 Illegality

     14   

Section 4.10 Increased Costs

     15   

Section 4.11 Funding Losses

     16   

Section 4.12 Assumptions Concerning Funding of Eurodollar Advances

     16   

Section 4.13 Capital Adequacy

     16   

Section 4.14 Limitation on Certain Payment Obligations

     16   

Section 4.15 Change from One Type of Borrowing to Another

     17   

ARTICLE V CONDITIONS TO BORROWINGS

     17   

Section 5.1 Conditions Precedent to Advances

     17   

Section 5.2 Certification For Each Borrowing

     19   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     19   

Section 6.1 Organization and Qualification

     19   

Section 6.2 Corporate Authority

     19   

Section 6.3 Borrower Financial Statements

     20   

Section 6.4 Tax Returns

     20   

Section 6.5 Actions Pending

     20   

Section 6.6 Representations; No Defaults

     20   

Section 6.7 Title to Properties

     20   

Section 6.8 Enforceability of Agreement

     20   

Section 6.9 Consent

     21   

Section 6.10 Use of Proceeds; Federal Reserve Regulations

     21   

Section 6.11 ERISA

     21   

Section 6.12 Subsidiaries

     21   

Section 6.13 Outstanding Indebtedness

     21   

Section 6.14 Conflicting Agreements

     21   

Section 6.15 Pollution and Other Regulations

     22   

Section 6.16 Possession of Franchises, Licenses, Etc.

     22   

Section 6.17 Patents, Etc.

     23   

Section 6.18 Governmental Consent

     23   

Section 6.19 Disclosure

     23   

 

i



--------------------------------------------------------------------------------

Section 6.20 Insurance Coverage

     23   

Section 6.21 Labor Matters

     23   

Section 6.22 Intercompany Loans; Dividends

     23   

Section 6.23 Burdensome Restrictions

     24   

Section 6.24 Solvency

     24   

Section 6.25 SEC Compliance and Filings

     24   

Section 6.26 Capital Stock of Borrower and Related Matters

     24   

Section 6.27 Material/Places of Business

     24   

ARTICLE VII AFFIRMATIVE COVENANTS

     24   

Section 7.1 Corporate Existence, Etc.

     24   

Section 7.2 Compliance with Laws, Etc.

     24   

Section 7.3 Payment of Taxes and Claims, Etc.

     25   

Section 7.4 Keeping of Books

     25   

Section 7.5 Visitation, Inspection, Etc.

     25   

Section 7.6 Insurance; Maintenance of Properties

     25   

Section 7.7 Reporting Covenants

     25   

Section 7.8 Maintain the Following Financial Covenants

     28   

Section 7.9 Notices Under Certain Other Indebtedness

     28   

Section 7.10 OFAC

     28   

ARTICLE VIII NEGATIVE COVENANTS

     29   

Section 8.1 Indebtedness

     29   

Section 8.2 Liens

     30   

Section 8.3 Sales. Etc.

     30   

Section 8.4 Mergers, Acquisitions, Etc.

     31   

Section 8.5 Investments, Loans. Etc.

     31   

Section 8.6 Sale and Leaseback Transactions

     31   

Section 8.7 Transactions with Affiliates

     31   

Section 8.8 Optional Prepayments

     32   

Section 8.9 Changes in Business

     32   

Section 8.10 ERISA

     32   

Section 8.11 Limitation on Payment Restrictions Affecting Consolidated Companies

     32   

Section 8.12 Actions Under Certain Documents

     32   

Section 8.13 Financial Statements; Fiscal Year

     32   

Section 8.14 Change of Control

     32   

Section 8.15 No Issuance of Capital Stock

     32   

Section 8.16 No Payments on Subordinated Debt

     33   

Section 8.17 Insurance Business

     33   

ARTICLE IX EVENTS OF DEFAULT

     33   

Section 9.1 Payments

     33   

Section 9.2 Covenants Without Notice

     33   

Section 9.3 Other Covenants

     33   

Section 9.4 Representations

     33   

Section 9.5 Non-Payments of Other Indebtedness

     33   

Section 9.6 Defaults Under Other Agreements

     33   

Section 9.7 Bankruptcy

     34   

Section 9.8 ERISA

     34   

Section 9.9 Money Judgment

     34   

Section 9.10 Change in Control of Borrower

     34   

Section 9.11 Default Under Other Credit Documents

     35   

Section 9.12 Attachments

     35   

Section 9.13 Default Under Subordinated Loan Documents

     35   

Section 9.14 Material Adverse Effect

     35   

 

ii



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

     35   

Section 10.1 Notices

     35   

Section 10.2 Amendments, Etc.

     36   

Section 10.3 No Waiver; Remedies Cumulative

     36   

Section 10.4 Payment of Expenses, Etc.

     36   

Section 10.5 Right of Set-Off

     37   

Section 10.6 Benefit of Agreement

     38   

Section 10.7 Governing Law; Submission to Jurisdiction

     39   

Section 10.8 Independent Nature of Lender’s Rights

     39   

Section 10.9 Counterparts

     39   

Section 10.10 Effectiveness; Survival

     40   

Section 10.11 Severability

     40   

Section 10.12 Independence of Covenants

     40   

Section 10.13 Change in Accounting Principles, Fiscal Year or Tax Laws

     40   

Section 10.14 Headlines Descriptive; Entire Arrangement

     40   

Section 10.15 Time is of the Essence

     40   

Section 10.16 Usury

     40   

Section 10.17 Construction

     40   

Section 10.18 No Incorporation into Note

     41   

Section 10.19 Entire Agreement

     41   

SCHEDULES

 

Schedule 6.1

   Organization and Ownership of Material Subsidiaries

Schedule 6.4

   Tax Filings and Payments

Schedule 6.5

   Certain Pending and Threatened Litigation

Schedule 6.7

   Liens on Borrower Assets

Schedule 6.11

   Employee Benefit Matters

Schedule 6.13

   Outstanding Debt and Defaults

Schedule 6.14

   Conflicting Agreements

Schedule 6.15(a)

   Environmental Compliance

Schedule 6.15(b)

   Environmental Notices

Schedule 6.15(c)

   Environmental Permits

Schedule 6.17

   Patent, Trademark, License, and Other Intellectual Property Matters

Schedule 6.21

   Labor and Employment Matters

Schedule 6.22

   Intercompany Loans

Schedule 6.23

   Burdensome Restrictions

Schedule 6.27(a)

   Places of Business

Schedule 6.27(b)

   Material Places of Business

Schedule 8.1(b)

   Existing Indebtedness

Schedule 8.2

   Existing Liens

Schedule 8.5

   Permitted Investments

Schedule 9.10

   Permitted Stockholders

 

iii



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT, dated as of January 26, 2012 (the “Agreement”), is
made and entered into by and between BROWN & BROWN, INC., a Florida corporation
(the “Borrower”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national
banking association (the “Lender”).

WITNESSETH:

WHEREAS, on January 9, 2012, the Lender made available to the Borrower an
uncommitted line credit facility in an amount up to $50,000,000 (the
“Uncommitted Line Facility”), as evidenced by that certain Promissory Note,
dated January 9, 2012, by the Borrower in favor of the Lender (the “Uncommitted
Line Facility Note”); and

WHEREAS, the Borrower desires to obtain from the Lender a term credit facility
consisting of a $100,000,000 term loan (the “Loan”), having a maturity date of
December 31, 2016, and the Lender is willing to make such Loan available upon
the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants made herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1 Definitions. As used in this Agreement, and in any instrument,
certificate, document or report delivered pursuant thereto, the following terms
shall have the following meanings (to be equally applicable to both the singular
and plural forms of the term defined):

“2004 Note Offering” shall mean that certain transaction by which the Borrower
has incurred Indebtedness up to the maximum principal amount of $200,000,000 all
pursuant to the 2004 Note Purchase Agreement.

“2004 Note Purchase Agreement” shall mean that certain Note Purchase Agreement
between the Borrower and the Purchasers scheduled thereto and dated July 15,
2004 by which the Borrower has issued both Series A Notes and Series B Notes, as
the same may be amended or modified from time to time.

“2006 Note Offering” shall mean one or more transactions by which the Borrower
has incurred or may in the future incur Indebtedness up to the maximum principal
amount of $200,000,000, all pursuant to the 2006 Note Purchase Agreement.

“2006 Note Purchase Agreement” shall mean that certain Note Purchase Agreement
between the Borrower and the Purchasers party thereto and dated December 22,
2006 by which the Borrower has issued Series C Notes, Series D Notes, and Series
E Notes (as defined therein) and pursuant to which the Borrower may issue from
time to time Fixed Rate Shelf Notes and Floating Rate Shelf Notes (as defined
therein), as the same may be amended or modified from time to time.

“ABR” when used in reference to any Loan or Advance, refers to whether such Loan
is, or the Loans comprising such Advance are, bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Advance” shall mean an Advance bearing interest based on the Alternate Base
Rate.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period (or, as applicable, for the purpose of determining the
Alternate Base Rate for any day by reference to a one month Interest Period), an
interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Advances” shall mean any principal amount advanced and remaining outstanding at
any time under the Loan, which Advance shall be made or outstanding as an ABR
Advance or a Eurodollar Advance, as the case may be. The initial and only
Advance the Term Loan shall be a Eurodollar Advance.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by, or under common control with, such Person, whether
through the ownership of voting securities, by contract or otherwise. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by”, and “under common control with”) as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person.

“Agreement” shall mean this Term Loan Agreement, as originally executed and as
it may be from time to time supplemented, amended, restated, renewed or extended
and in effect.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor
or substitute page of such page) at approximately 11:00 a.m. London time on such
day (or if such day is not a Business Day, the immediately preceding Business
Day). Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Alternate Base Rate Loan” shall mean a Loan which bears interest at the
Alternate Base Rate.

“Arrowhead Acquisition” shall mean the transaction by which the Borrower has
acquired Arrowhead General Insurance Agency, Inc.

“Asset Value” shall mean, with respect to any property or asset of any
Consolidated Company as of any particular date, an amount equal to the greater
of (a) the then book value of such property or asset as established in
accordance with GAAP, and (b) the then fair market value of such property or
asset as determined in good faith by the board of directors of such Consolidated
Company.

“Bankruptcy Code” shall mean The Bankruptcy Code of 1978, as amended and in
effect from time to time (11 U.S.C. §§101 et seq.).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Book of Business Sales” shall mean the sale by a Consolidated Company in the
ordinary course of business of a book of business, either by the sale of assets
or Capital Stock, which may include the sale of what is characterized as its
profit center operations (i.e. office) that are made from time to time and are
consistent with past practice, and where the value is less than $20,000,000.

“Borrowing” shall mean the making of a Loan, the extension of an Advance, or the
conversion of a Loan of one Type into a Loan of another Type.

“Business Day” shall mean, with respect to Eurodollar Advances, any day other
than a day on which commercial banks are closed or required to be closed for
domestic and international business, including dealings in Dollar deposits on
the London Interbank Market, and with respect to all other Loans and matters,
any day other than Saturday, Sunday and a day on which commercial banks are
required to be closed for business in New York, New York and Orlando, Florida.

“Capital” shall mean the sum of (a) Funded Debt plus (b) Consolidated Net Worth
of the Consolidated Companies.

 

2



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” shall mean all lease obligations which have been
or are required to be, in accordance with GAAP, capitalized on the books of the
lessee.

“Capital Stock” of any Person shall mean any shares, equity or profits
interests, participations or other equivalents (however designated) of capital
stock and any rights, warrants or options, or other securities convertible into
or exercisable or exchangeable for any such shares, equity or profits interest,
participations or other equivalents, directly or indirectly (or any equivalent
ownership interest, in the case of a Person which is not a corporation).

“CERCLA” has the meaning set forth in Section 6.15(a) of this Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directive thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or, pursuant to the accord
commonly referred to as “Basel III” or the United States or foreign regulatory
authorities, shall in each case be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.

“Closing Date” shall mean the date of this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Consolidated Companies” shall mean, collectively, Borrower and all of its
Subsidiaries.

“Consolidated EBIT” shall mean, for any fiscal period of the Borrower, an amount
equal to the sum of (a) the Consolidated Net Income (Loss), plus (b) to the
extent deducted in determining Consolidated Net Income (Loss), (i) provisions
for taxes based on income, and (ii) Consolidated Interest Expense, for the
Consolidated Companies, less (c) gains on sales of assets (excluding sales in
the ordinary course of business, which would include Book Of Business Sales) and
other extraordinary gains and other one-time non-cash gains, all as determined
in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any fiscal period of the Borrower, an
amount equal to the sum of (a) the Consolidated EBIT, plus to the extent
deducted in determining Consolidated Net Income (Loss), (b)(i) depreciation and
(ii) amortization of the Consolidated Companies, plus (c) non-cash charges to
the extent deducted in determining Consolidated Net Income (Loss), plus (d) to
the extent deducted in determining Consolidated Net Income (Loss), all non-cash
stock grant compensation all as determined for the Consolidated Companies in
accordance with GAAP.

“Consolidated Interest Expense” shall mean, for any period, total interest
expense (including that attributable to Capital Lease Obligations) of the
Consolidated Companies for such period with respect to all outstanding
Indebtedness of the Consolidated Companies calculated on a consolidated basis
for the Consolidated Companies for such period in accordance with GAAP.

“Consolidated Net Income (Loss)” shall mean, for any fiscal period of Borrower,
the net income (or loss) of the Consolidated Companies on a consolidated basis
for such period (taken as a single accounting period) determined in accordance
with GAAP; provided that there shall be excluded therefrom: (a) any items of
gain or loss, together with any related provision for taxes, which were included
in determining such consolidated net income and were not realized in the
ordinary course of business or the result of a sale of assets other than in the
ordinary course of business; and (b) the income (or loss) of any Person accrued
prior to the date such Person becomes a Subsidiary of Borrower or (in the case
of a Person other than a Subsidiary) is merged into or consolidated with any
Consolidated Company, or such Person’s assets are acquired by any Consolidated
Company.

“Consolidated Net Worth” shall mean as of the date of determination, the
Borrower’s Shareholders’ Equity as determined in accordance with GAAP.

 

3



--------------------------------------------------------------------------------

“Consolidated Rental Expense” shall mean, with reference to any period, the
aggregate fixed amounts payable by the Consolidated Companies under any
operating leases, calculated on a consolidated basis for the Consolidated
Companies for such period in accordance with GAAP.

“Consolidated Subsidiary” shall mean, as at any particular time, any corporation
included as a consolidated subsidiary of Borrower in Borrower’s most recent
financial statements furnished to its stockholders and certified by Borrower’s
independent public accountants.

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.

“Credit Documents” shall mean, collectively, this Agreement, the Fee Letter (as
defined in Section 4.5) and the Note.

“Credit Parties” shall mean, collectively, each of Borrower, and every other
Person who from time to time executes a Credit Document with respect to all or
any portion of the Obligations.

“Default” shall mean any condition or event which, with notice or lapse of time
or both, would constitute an Event of Default.

“Default Rate” shall mean the rate of interest set forth in Section 4.3 hereof.

“Dollar” and “U.S. Dollar” and the sign “$” shall mean lawful money of the
United States of America.

“Earnout Payments” shall mean, in connection with an acquisition of the business
by a Consolidated Company, any payments agreed to be made to the sellers in said
acquisition as a part of the purchase price, and which payments are based upon
certain performance or other standards relating to the business which has been
acquired.

“EBITDA” shall mean Consolidated EBITDA.

“Environmental Laws” shall mean all federal, state, local and foreign statutes
and codes or regulations, rules or ordinances issued, promulgated, or approved
thereunder, now or hereafter in effect (including, without limitation, those
with respect to asbestos or asbestos containing material or exposure to asbestos
or asbestos containing material), relating to pollution or protection of the
environment and relating to public health and safety, relating to (a) emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals or industrial toxic or hazardous constituents, substances or wastes,
including without limitation, any Hazardous Substance, petroleum including crude
oil or any fraction thereof, any petroleum product or other waste, chemicals or
substances regulated by any Environmental Law into the environment (including
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata), (b) the manufacture, processing, distribution, use,
generation, treatment, storage, disposal, transport or handling of any Hazardous
Substance, petroleum including crude oil or any fraction thereof, any petroleum
product or other waste, chemicals or substances regulated by any Environmental
Law, or (c) underground storage tanks and related piping, and emissions,
discharges and releases or threatened releases therefrom, such Environmental
Laws to include, without limitation, (i) the Clean Air Act (42 U.S.C. §7401 et
seq.), (ii) the Clean Water Act (33 U.S.C. §1251 et seq.), (iii) the Resource
Conservation and Recovery Act (42 U.S.C. §6901 et seq.), (iv) the Toxic
Substances Control Act (15 U.S.C. §2601 et seq.) and (v) the Comprehensive
Environmental Response Compensation and Liability Act, as amended by the
Superfund Amendments and Reauthorization Act (42 U.S.C. §9601 et seq.).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended and in effect from time to time.

“ERISA Affiliate” shall mean, with respect to any Person, each trade or business
(whether or not incorporated) which is a member of a group of which that Person
is a member and which is either within a controlled group of corporations or
under common control within the meaning of the regulations promulgated under
Section 414 of the Code and the regulations promulgated thereunder.

 

4



--------------------------------------------------------------------------------

“Eurodollar”, when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Advance” shall mean an Advance bearing interest based on the LIBO
Rate.

“Eurodollar Loans” shall mean a Loan that bears interest at the Adjusted LIBO
Rate.

“Event of Default” shall have the meaning set forth in Article IX hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute thereto.

“Excluded Taxes” shall mean, with respect to any payment made by any Credit
Party under any Credit Document, any of the following Taxes imposed on or with
respect to the Lender: (a) income or franchise Taxes imposed on (or measured by)
its overall net income by the United States of America, (i) by the jurisdiction
(or any political subdivision thereof) in which Lender’s applicable lending
office is located or (ii) by any jurisdiction as a result of a present or former
connection between the Lender and the jurisdiction imposing such tax (or any
political subdivision thereof), other than any such connection arising solely
from Lender having executed, delivered or performed its obligations, received a
payment under, received a perfected security interest under, engaged in any
other transaction contemplated by, or enforced, this Agreement or any other
Credit Document, (b) any branch profits Taxes imposed by the United States of
America or any similar Taxes imposed by any other jurisdiction in which the
Borrower is located and (c) in the case of a Non U.S. Lender, any U.S. federal
withholding Taxes resulting from any law in effect on the date such Non U.S.
Lender becomes a party to this Agreement (or designates a new lending office).

“Executive Officer” shall mean with respect to any Person, the Chief Executive
Officer, the President, any Vice President, Chief Financial Officer, Treasurer,
Secretary and any Person holding comparable offices or duties.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Lender from three federal funds brokers of
recognized standing selected by it.

“Funded Debt” shall mean all Indebtedness for money borrowed, Indebtedness
evidenced or secured by purchase money liens, Capitalized Lease Obligations,
conditional sales contracts and similar title retention debt instruments
(regardless of when such Indebtedness matures). The calculation of Funded Debt
shall include (without duplication) (a) all Funded Debt of the Consolidated
Companies, (b) all Funded Debt of other Persons, other than Subsidiaries, which
has been guaranteed by a Consolidated Company, which is supported by a letter of
credit issued for the account of a Consolidated Company, or as to which and to
the extent a Consolidated Company or its assets have otherwise become liable for
payment thereof, (c) all Indebtedness for money borrowed by the Consolidated
Companies pursuant to lines of credit or revolving credit facilities (regardless
of the term thereof), and (d) all Subordinated Debt.

“Funded Debt to EBITDA Ratio” shall mean as of the applicable date, the ratio of
(a) Funded Debt to (b) Consolidated EBITDA for the Consolidated Companies, on a
consolidated basis.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board of in
such other statements by such other entity as may be approved by a significant
segment of the accounting profession, which are applicable to the circumstances
as of the date of determination.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

5



--------------------------------------------------------------------------------

“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any manner
including, without limitation, any obligation or arrangement of such Person:
(a) to purchase or repurchase any such primary obligation; (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation, or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency or any balance sheet condition
of the primary obligor; (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation; (d) to indemnify the owner of such primary obligation against loss
in respect thereof; (e) by which and to the extent said Person or its assets
have otherwise become liable for payment of any such primary obligation; or
(f) supporting a letter of credit issued for the account of said primary
obligor.

“Hazardous Materials” shall mean oil, petroleum or chemical liquids or solids,
liquid or gaseous products, asbestos, or any other hazardous waste or Hazardous
Substances, including, without limitation, hazardous medical waste or any other
substance described in any Hazardous Materials Law.

“Hazardous Materials Law” shall mean the Comprehensive Environmental Response
Compensation and Liability Act as amended by the Superfund Amendments and
Reauthorization Act, 42 U.S.C. §9601, the Resource Conservation and Recovery
Act, 42 U.S.C. §6901, the state hazardous waste laws, as such laws may from time
to time be in effect, and related regulations, and all similar laws and
regulations.

“Hazardous Substances” has the meaning assigned to that term in CERCLA.

“Indebtedness” of any Person shall mean, without duplication: (a) all
obligations of such Person which in accordance with GAAP would be shown on the
balance sheet of such Person as a liability (including, without limitation,
obligations for borrowed money and for the deferred purchase price of property
or services, obligations evidenced by bonds, debentures, notes or other similar
instruments, and contingent reimbursement obligations under undrawn letters of
credit); (b) all Capitalized Lease Obligations; (c) all Guaranteed Indebtedness
of such Person; (d) Indebtedness of others secured by any Lien upon property
owned by such Person, whether or not assumed; and (e) obligations or other
liabilities under currency contracts, interest rate hedging contracts, or
similar agreements or combination thereof. Earnout Payments shall not be
considered Indebtedness.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by any Credit Party under any Credit
Document and (b) Other Taxes.

“Insurance Company Payables” shall mean payables due an insurance company from
the Borrower or any of its Subsidiaries which arise from time to time in the
ordinary and normal course of business.

“Intercompany Credit Documents” shall mean, collectively, the promissory notes
and all related loan, subordination, and other agreements, to the extent that
they exist, relating in any manner to the Intercompany Loans.

“Intercompany Loans” shall mean, collectively, (a) the loans more particularly
described on Schedule 6.22, and (b) those loans or other extensions of credit
from time to time made by any Consolidated Company to another Consolidated
Company satisfying the terms and conditions set forth in Section 8.1(e) or as
may otherwise be approved in writing by the Lender. Intercompany Loans do not
include the practice of the Borrower in the normal course of “sweeping” cash
accounts from its “branches” (i.e., subsidiaries) to centralize the cash
operations of the Consolidated Companies.

“Interest Period” shall mean with respect to Eurodollar Advances, the period of
1, 2, or 3 months selected by the Borrower under Section 4.4 hereof.

“Investment” shall mean, when used with respect to any Person, any direct or
indirect advance, loan or other extension of credit (other than the creation of
receivables in the ordinary course of business) or capital contribution by such
Person (by means of transfers of property to others or payments for property or
services for the account or use of others, or otherwise) to any Person, or any
direct or indirect purchase or other acquisition by such Person of, or of a
beneficial interest in, capital stock, partnership interests, bonds, notes,
debentures or other securities issued by any other Person.

 

6



--------------------------------------------------------------------------------

“JPMorgan” means JPMorgan Chase Bank, National Association, a national banking
association, and its successors.

“Lender” or “Lenders” shall mean JPMorgan and each assignee thereof, if any.

“Lending Office” shall mean for the Lender the office the Lender may designate
in writing from time to time to Borrower with respect to each Type of Loan.

“LIBO Rate” shall mean, for any Interest Period for any Eurodollar Loan
comprising part of the same Borrowing, an interest rate per annum equal to the
rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by the Lender from time to time for purposes of
providing quotations of interest rates applicable to U.S. Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for dollar deposits with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the rate at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Lender in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind or description and shall include, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, any capitalized lease in the nature thereof including any
lease or similar arrangement with a public authority executed in connection with
the issuance of industrial development revenue bonds or pollution control
revenue bonds, and the filing of or agreement to give any financing statement
under the Uniform Commercial Code of any jurisdiction.

“Loan” shall mean the Term Loan.

“Margin Regulations” shall mean Regulation T, Regulation U and Regulation X of
the Board of Governors of the Federal Reserve System, as the same may be in
effect from time to time.

“Material Place of Business” shall mean the Places of Business set forth in
Schedule 6.27(b) hereto and any other or new Place of Business which is either
(a) owned by a Consolidated Company, or (b) leased by a Consolidated Company, at
which the Consolidated Company has at said location tangible personal property
which is material to the operations of that Consolidated Company.

“Materially Adverse Effect” shall mean the occurrence of an event which could
reasonably be expected to cause a materially adverse change in (a) the business,
results of operations, financial condition, assets or prospects of the
Consolidated Companies, taken as a whole, (b) the ability of the Borrower to
perform its obligations under this Agreement, or (c) the ability of the Credit
Parties (taken as a whole) to perform their respective obligations under the
Credit Documents.

“Maturity Date” shall mean the earlier of (a) December 31, 2016, and (b) the
date on which all amounts outstanding under this Agreement have been declared or
have automatically become due and payable pursuant to the provisions of Article
IX hereof.

“Multi-Employer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Non-U.S. Lender” shall mean a Lender that is not a U.S. Person.

 

7



--------------------------------------------------------------------------------

“Note” shall mean the Term Note, either as originally executed and as the same
may be from time to time supplemented, modified, amended, renewed or extended.

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 4.1 hereof, the form of which is reasonably acceptable to Lender.

“Obligations” shall mean all amounts owing to the Lender pursuant to the terms
of this Agreement or any other Credit Document, including without limitation,
all Loans (including all principal and interest payments due thereunder), fees
(including reasonable attorneys’ fees as permitted under any Credit Document),
expenses, indemnification and reimbursement payments (including any
reimbursement obligation with respect to any letter of credit, if drawn upon
after any Event of Default which has occurred and is continuing), indebtedness,
liabilities, and obligations of the Credit Parties, direct or indirect, absolute
or contingent, liquidated or unliquidated, now existing or hereafter arising,
together with all renewals, extensions, modifications or refinancings thereof.

“OFAC” shall have the meaning assigned to such term in Section 7.10.

“Other Connection Taxes” shall mean, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Taxes (other than a connection arising from the Lender having
executed, delivered, enforced, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
or engaged in any other transaction pursuant to, or enforced, any Credit
Document or sold or assigned an interest in any Loan or Advance or in this
Agreement).

“Other Taxes” shall mean any present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or from the registration, receipt or perfection of a security interest
under, or otherwise with respect to, any Credit Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, and any successor
thereto.

“Permitted Acquisitions” shall mean the acquisition, by merger, consolidation,
purchase or otherwise, by any Consolidated Company of any Person where
substantially all the assets or stock of said Person who is not affiliated with
the Borrower are purchased, to the extent no Event of Default will occur or be
continuing and the Funded Debt to EBITDA Ratio for the trailing twelve month
period then ended on a pro forma basis after giving effect to such acquisition
calculated in a manner acceptable to Lender will not be greater than 2.5:1.

“Permitted Liens” shall mean those Liens expressly permitted by Section 8.2
hereof.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, trust, unincorporated association, government or any department or
agency thereof, and any other entity whatsoever.

“Places of Business” shall mean those locations owned or leased by any
Consolidated Company or at which any assets of any Consolidated Company are
located, as set forth in Schedule 6.27(a) hereto.

“Plan” shall mean any employee benefit plan, program, arrangement, practice or
contract, maintained by or on behalf of the Borrower or an ERISA Affiliate,
which provides benefits or compensation to or on behalf of employees or former
employees, whether formal or informal, whether or not written, including but not
limited to, the following types of plans:

(a) Executive Arrangements - any bonus, incentive compensation, stock option,
deferred compensation, commission, severance, “golden parachute”, “rabbi trust”,
or other executive compensation plan, program, contract, arrangement or
practice;

(b) ERISA Plans - any “employee benefit plan” defined in Section 3(3) of ERISA,
including, but not limited to, any defined benefit pension plan, profit sharing
plan, money purchase pension plan, savings or thrift plan, stock bonus plan,
employee stock ownership plan, Multi-Employer Plan, or any plan, fund, program,
arrangement or practice providing for medical (including post-retirement
medical), hospitalization, accident, sickness, disability, or life insurance
benefits; and

 

8



--------------------------------------------------------------------------------

(c) Other Employee Fringe Benefits - any stock purchase, vacation, scholarship,
day care, prepaid legal services, severance pay or other fringe benefit plan,
program, arrangement, contract or practice.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan as its prime rate in effect at its office located at
270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, or determination of an
arbitrator or a court or other governmental authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Shareholders’ Equity” shall mean, with respect to any Person as at any date of
determination, the shareholders’ equity of such Person, determined on a
consolidated basis in conformity with GAAP.

“Statement Date” shall mean the last day of the fiscal quarter of Borrower to
which the quarterly financial statements relate as delivered from time to time
by the Borrower under Section 7.7(b) hereof.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lender is subject, with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to the Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Subordinated Debt” shall mean all present and future Indebtedness of Borrower
and its Subsidiaries to any Person other than to the Lender under this
Agreement, and which Indebtedness is subordinated to all Obligations due the
Lender under this Agreement on terms and conditions satisfactory in all respects
to the Lender including without limitation, with respect to interest rates,
payment terms, maturities, amortization schedules, covenants, defaults,
remedies, collateral and subordination provisions, as evidenced by the written
approval of the Lender, including, if required by the Lender, a separate
subordination agreement from the holder of said Indebtedness to the Lender.

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity (including, without limitation, partnerships, joint ventures, and
associations) regardless of its jurisdiction of organization or formation, at
least a majority of the combined voting power of all classes of voting stock or
other ownership interests of which shall, at the time as of which any
determination is being made, be owned by such Person, either directly or
indirectly through one or more other Subsidiaries.

“SunTrust Loan” shall mean those certain credit and term loan facilities made
available to the Borrower by SunTrust Bank, pursuant to that certain Amended and
Restated Revolving and Term Loan Agreement, dated as of January 9, 2012, as the
same may be amended, modified, supplemented, replaced, restated, or refinanced
from time to time, not in contravention of the provisions hereof.

“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments, deductions, withholdings or other charges of whatever nature,
including without limitation, income, receipts, excise, property,

 

9



--------------------------------------------------------------------------------

sales, transfer, license, payroll, withholding, social security and franchise
taxes now or hereafter imposed or levied by the United States, or any state,
local or foreign government or by any department, agency or other political
subdivision or taxing authority thereof or therein and all interest, penalties,
additions to tax and similar liabilities with respect thereto.

“Term Loan” shall mean the term loan made to Borrower by the Lender pursuant to
Article III hereof.

“Term Loan Commitment” shall mean the amount of $100,000,000.

“Term Note” shall mean the promissory note evidencing the Term Loan.

“Type” of Borrowing shall mean a Borrowing consisting of ABR Advances or
Eurodollar Advances.

“U.S.” and “United States” shall mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Uncommitted Line Facility” shall have the meaning set forth in the recitals to
this Agreement.

“Uncommitted Line Facility Note” shall have the meaning set forth in the
recitals to this Agreement.

“Wholly Owned Subsidiary” shall mean any Subsidiary, all the stock or ownership
interest of every class of which, except directors’ qualifying shares, shall, at
the time as of which any determination is being made, be owned by Borrower
either directly or indirectly.

Section 1.2 Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms shall be construed herein, all accounting
determinations hereunder shall be made, all financial statements required to be
delivered hereunder shall be prepared, and all financial records shall be
maintained in accordance with, GAAP.

Section 1.3 Other Definitional Terms. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section, Schedule, Exhibit and like references are to
this Agreement unless otherwise specified.

Section 1.4 Exhibits and Schedules. All Exhibits and Schedules attached hereto
are by reference made a part hereof.

ARTICLE II

[Intentionally Omitted]

ARTICLE III

TERM LOAN

Section 3.1 Commitment: Use of Proceeds.

(a) Subject to and upon the terms and conditions herein set forth, the Lender
has made to Borrower on the Closing Date, the Term Loan in an aggregate amount
of the Lender’s Term Loan Commitment. The Term Loan is a term loan and,
therefore, Borrower shall not be entitled to obtain any further or additional
Advances on the Term Loan after the Closing Date.

 

10



--------------------------------------------------------------------------------

(b) The amount advanced on the Term Loan on the Closing Date shall be deemed to
be an ABR Advance. The Term Loan shall, at the option of Borrower, be continued
as, or converted into, part of one or more Borrowings that shall consist
entirely of ABR Advances or Eurodollar Advances. The aggregate principal amount
of each Borrowing under the Term Loan shall in the case of Eurodollar Advances
be not less than $5,000,000 or a greater integral multiple of $1,000,000, and in
the case of ABR Advances shall be not less than $1,000,000 or a greater integral
multiple of $100,000, or in such lesser amount as shall then equal the
outstanding balance of the Term Loan. At no time shall the number of Borrowings
made as Eurodollar Advances then outstanding under this Article III exceed five;
provided that, for the purpose of determining the number of Borrowings
outstanding and the minimum amount for Borrowings resulting from continuations,
all Borrowings of ABR Advances under the Term Loan shall be considered as one
Borrowing. The parties hereto agree that the aggregate principal balance of the
Term Loan shall not exceed the Term Loan Commitment.

(c) The proceeds of the Term Loan shall be used solely for the following
purposes:

(i) To repay in full the Uncommitted Line Facility on the Closing Date and a
portion of the outstanding principal of the SunTrust Loan incurred in connection
with the Arrowhead Acquisition;

(ii) To pay all transaction fees and expenses incurred in connection with this
facility including any fees and costs and expenses, including attorneys’ fees,
of the Lender, and, with the consent of the Lender, costs and expenses,
including attorneys’ fees, of the Borrower.

Section 3.2 Term Note; Repayment of Principal.

(a) Borrower’s obligations to pay the principal of, and interest on, the Term
Loan to the Lender shall be evidenced by the records of the Lender and by the
Term Note payable to the Lender completed in conformity with this Agreement.

(b) All outstanding principal amounts under the Term Loan shall be due and
payable in full on the Maturity Date.

Section 3.3 Payment of Interest.

(a) Borrower agrees to pay interest in respect of all unpaid principal amounts
of the Term Loan from the respective dates such principal amounts were advanced
to maturity (whether by acceleration, notice of prepayment or otherwise) at
rates per annum (computed on the basis of a 360 day year for the actual number
of days elapsed) equal to the:

(i) For ABR Advances - The Alternative Base Rate in effect from time to time;
and

(ii) For Eurodollar Advances - The relevant Adjusted LIBO Rate plus one percent
(1.0%).

(b) Interest on the Term Loan shall accrue from and including the date of
funding of such Loan to the date of any repayment thereof. Interest on the Term
Loan shall be payable on the last day of each Interest Period applicable thereto
provided, however, if the Interest Period is longer than three (3) months, then
the interest will be paid on the last day of each three (3) month period prior
to the expiration of the applicable Interest Period, provided, further, if the
Borrower has elected under Section 4.1(c) to convert any portion of the Term
Loan into an ABR Advance, interest on all outstanding ABR Advances shall be
payable quarterly in arrears on the last calendar day of each fiscal quarter of
Borrower in each year. No further advances shall be made on the Term Loan from
and after the initial advance made by the Lender to fully fund the Term Loan.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

GENERAL LOAN TERMS

Section 4.1 Funding Notices.

(a) Subject to the satisfaction in full of the terms and conditions herein, the
Lender shall fully fund the Term Loan Commitment Closing Date.

(b) Whenever Borrower desires to convert one or more Borrowings of one Type into
one or more Borrowings of another Type, or to continue outstanding a Borrowing
consisting of Eurodollar Advances for a new Interest Period, it shall give
Lender prior written notice of each such Borrowing to be converted or continued
(a “Notice of Conversion/Continuation”), such Notice of Conversion/Continuation
to be given prior to 11:00 A.M. (local time for the Lender) at its Lending
Office (i) one (1) Business Day prior to the requested date of such Borrowing in
the case of the continuation into an ABR Advance, and (ii) three (3) Business
Days prior to the requested date of such Borrowing in the case of a continuation
of or conversion into Eurodollar Advances. Notices received after 11:00 A.M.
shall be deemed received on the next Business Day. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify the aggregate
principal amount of the Borrowing to be converted or continued, the date of such
conversion or continuation (which shall be a Business Day), whether the
Borrowing is being converted into or continued as Eurodollar Advances and (in
the case of Eurodollar Advances) the Interest Period applicable thereto. If,
upon the expiration of any Interest Period in respect of any Borrowing, Borrower
shall have failed to deliver the Notice of Conversion/Continuation, Borrower
shall be deemed to have elected to continue such Borrowing as a Eurodollar
Advance for the same interest Period then applicable to said Borrowing. No
conversion of any Borrowing of Eurodollar Advances shall be permitted except on
the last day of the Interest Period in respect thereof.

Section 4.2 Disbursement of Funds. The Lender will make available the amount of
each Borrowing in immediately available funds to an account designated by
Borrower to Lender in writing.

Section 4.3 Interest; Default, Payment and Determination. Overdue principal and,
to the extent not prohibited by applicable law, overdue interest, in respect of
the Term Loan, and all other overdue amounts owing hereunder, shall bear
interest from each date that such amounts are overdue, at the interest rate
otherwise applicable to said amount plus an additional two percent (2.0%) per
annum.

Section 4.4 Interest Periods. In connection with the making or continuation of,
or conversion into, each Eurodollar Advance, Borrower shall select an Interest
Period to be applicable to such Eurodollar Advance, which Interest Period shall
be a 1, 2 or 3 month period; provided that:

(a) The initial Interest Period for any Borrowing of Eurodollar Advances shall
commence on the date of such Borrowing and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
next preceding Interest Period expires;

(b) If any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day;

(c) Any Interest Period in respect of Eurodollar Advances which begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period shall, subject to part (d) below, expire on the last
Business Day of such calendar month; and

(d) No Interest Period shall extend beyond the Maturity Date.

 

12



--------------------------------------------------------------------------------

Section 4.5 Fees.

(a) Borrower shall pay to Lender all fees and amounts separately agreed to in
writing in that certain Fee Letter dated the Closing Date (as amended, restated
or modified) by and between Borrower and Lender (the “Fee Letter”).

Section 4.6 Voluntary Prepayments of Borrowings.

(a) Borrower may, at its option, prepay Borrowings consisting of ABR Advances at
any time in whole, or from time to time in part, in amounts aggregating
$5,000,000 or any greater integral multiple of $1,000,000, by paying the
principal amount to be prepaid together with interest accrued and unpaid thereon
to the date of prepayment. Those Borrowings consisting of Eurodollar Advances
may be prepaid, at Borrower’s option, in whole, or from time to time in part, in
aggregating $5,000,000 or any greater integral multiple of $1,000,000, by paying
the principal amount to be prepaid, together with interest accrued and unpaid
thereon to the date of prepayment, provided however, prepayment of Eurodollar
Advances may only be made on the last day of an Interest Period applicable
thereto.

(b) Borrower shall give written notice (or telephonic notice confirmed in
writing) to the Lender of any intended prepayment of the Loan (i) not less than
one (1) Business Day prior to any prepayment of ABR Advances, and (ii) not less
than three (3) Business Days prior to any prepayment of Eurodollar Advances.
Such notice, once given, shall be irrevocable.

(c) Borrower, when providing notice of prepayment pursuant to Section 4.6(b)
shall designate the Types of Advances and the specific Borrowing or Borrowings
which are to be prepaid, provided that if any prepayment of Eurodollar Advances
made pursuant to a single Borrowing shall reduce the outstanding Advances made
pursuant to such Borrowing to an amount less than $1,000,000, such Borrowing
shall immediately be converted into ABR Advances.

(d) In the event any prepayments are made on the Term Loan, the Borrower shall
not thereafter have any right to reborrow said amount under the Term Loan

Section 4.7 Payments, etc. Except as otherwise specifically provided herein, all
payments under this Agreement and the other Credit Documents, other than the
payments specified in clause (b) below, shall be made without notice, defense,
set-off or counterclaim to the Lender, not later than 11:00 A.M. (local time for
the Lender) on the date when due and shall be made in Dollars in immediately
available funds to the Lender at the Lender’s Lending Office.

(a) (i) All such payments shall be made free and clear of and without deduction
or withholding for any Taxes in respect of this Agreement, the Note or other
Credit Documents, or any payments of principal, interest, fees or other amounts
payable hereunder or thereunder. If applicable law requires the deduction or
withholding of any Taxes from any such payment, then each Credit Party agrees
(A) to pay the full amount of such Taxes, and such additional amounts as may be
necessary so that every net payment of all amounts due hereunder and under the
Note and other Credit Documents, after withholding or deduction for or on
account of any such Taxes (including additional sums payable under this
Section 4.7), will not be less than the full amount provided for herein had no
such deduction or withholding been required, (B) to make such withholding or
deduction, and (C) to pay the full amount deducted to the relevant authority in
accordance with applicable law. Borrower will furnish to the Lender within
thirty days after the date the payment of any Taxes is due pursuant to
applicable law, certified copies of tax receipts evidencing such payment by
Borrower and a copy of any Tax return required by applicable law to report such
payment. Borrower will indemnify and hold harmless the Lender and reimburse the
Lender upon written request for the amount of any Indemnified Taxes paid or
payable by Lender, or required to be deducted or withheld from a payment to
Lender, and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
illegally asserted. A certificate as to the amount of such payment or liability
by the Lender, absent manifest error, shall be final, conclusive and binding for
all purposes.

 

13



--------------------------------------------------------------------------------

(b) Subject to Section 4.4(b), whenever any payment to be made hereunder or
under any Note shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
applicable rate during such extension.

(c) All computations of interest and fees shall be made on the basis of a year
of 360 days for the actual number of days elapsed (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed).

(d) Without duplication of, or limiting the provisions of subsection (a) above,
the Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Lender timely reimburse
Lender for the payment of, any Other Taxes.

Section 4.8 LIBO Rate Not Ascertainable, Etc. In the event that the Lender shall
have determined (which determination shall be made in good faith and, absent
manifest error, shall be final, conclusive and binding upon all parties) that on
any date for determining the LIBO Rate for any Interest Period, by reason of any
changes arising after the date of this Agreement affecting the London interbank
market or the Lender’s position in such markets, adequate and fair means do not
exist for ascertaining the applicable interest rate on the basis provided for in
the definition of LIBO Rate then, and in any such event, the Lender shall
forthwith give notice (by telephone confirmed in writing) to Borrower of such
determination and a summary of the basis for such determination. Until the
Lender notifies Borrower that the circumstances giving rise to the suspension
described herein no longer exist (which Lender agrees to give as soon as
conditions warrant), the obligations of the Lender to make or permit portions of
the Loans to remain outstanding past the last day of the then current Interest
Periods as Eurodollar Advances, shall be suspended, and such affected Advances
shall bear the same interest as ABR Advances.

Section 4.9 Illegality.

(a) In the event that the Lender shall have determined (which determination
shall be made in good faith and, absent manifest error, shall be final,
conclusive and binding upon all parties) at any time that the making or
continuance of any Eurodollar Advance in regard to any Loan has become unlawful
by compliance by the Lender in good faith with any applicable law, governmental
rule, regulation, guideline or order (whether or not having the force of law and
whether or not failure to comply therewith would be unlawful), then, in any such
event, the Lender shall give prompt notice (by telephone confirmed in writing)
to Borrower of such determination and a summary of the basis for such
determination.

(b) Upon the giving of the notice to Borrower referred to in Subsection
(a) above, (i) Borrower’s right to request and the Lender’s obligation to make
Eurodollar Advances, shall be immediately suspended, and the Lender shall make
an Advance as part of the requested Borrowing of Eurodollar Advances as an ABR
Advance, which ABR Advance shall, for all other purposes, be considered part of
such Borrowing, and (ii) if the affected Eurodollar Advance or Advances are then
outstanding, Borrower shall immediately, or if permitted by applicable law, no
later than the date permitted thereby, upon at least one Business Day’s written
notice to the Lender, convert each such Advance into an Advance or Advances of a
different Type with an Interest Period ending on the date on which the Interest
Period applicable to the affected Eurodollar Advances expires.

 

14



--------------------------------------------------------------------------------

Section 4.10 Increased Costs.

(a) If by reason of any Change in Law:

(i) the Lender (or its applicable Lending Office) shall be subject to any tax,
duty or other charge with respect to its Eurodollar Advances or its obligation
to make Eurodollar Advances, or the basis of taxation of payments to the Lender
of the principal of or interest on its Eurodollar Advances or its obligation to
make Eurodollar Advances shall have changed (except for changes in the tax on
the net income or profits of the Lender or its applicable Lending Office imposed
by any jurisdiction);

(ii) any reserve (including, without limitation, any imposed by the Board of
Governors of the Federal Reserve System), special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
the Lender’s applicable Lending Office shall be imposed or deemed applicable or
any other condition affecting its Eurodollar Advances or its obligation to make
Eurodollar Advances shall be imposed on the Lender or its applicable Lending
Office or the London interbank market or the United States secondary certificate
of deposit market;

(iii) there shall be imposed on Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by Lender or
participation therein; or

(iv) the Lender shall be subject to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes and (B) Excluded Taxes);

and as a result thereof there shall be any increase in the cost to the Lender of
agreeing to make or making, funding or maintaining Eurodollar Advances (except
to the extent already included in the determination of the applicable Adjusted
LIBO Rate for Eurodollar Advances), or there shall be a reduction in the amount
received or receivable by the Lender or its applicable Lending Office, then
Borrower shall from time to time, upon written notice from and demand by the
Lender on Borrower pay to the Lender within five Business Days after the date of
such notice and demand, additional amounts sufficient to indemnify the Lender
against such increased cost. A certificate as to the amount of such increased
cost, submitted to Borrower by the Lender in good faith and accompanied by a
statement prepared by the Lender describing in reasonable detail the basis for
and calculation of such increased cost, shall, except for manifest error, be
final, conclusive and binding for all purposes.

(b) If the Lender determined that, because of the circumstances described in
Section 4.10(a) or any other circumstances beyond the Lender’s reasonable
control arising after the date of this Agreement affecting the Lender or the
London interbank market or the Lender’s position in such markets, the Adjusted
LIBO Rate, as determined by the Lender, will not adequately and fairly reflect
the cost to the Lender of funding its Eurodollar Advances, then, and in any such
event:

(i) The Lender shall forthwith give notice (by telephone confirmed in writing)
to Borrower;

(ii) Borrower’s right to request and the Lender’s obligation to make or permit
portions of the Loans to remain outstanding past the last day of the then
current Interest Periods as Eurodollar Advances, shall be immediately suspended;
and

 

15



--------------------------------------------------------------------------------

(iii) The Lender shall make a Loan as part of any requested Borrowing of
Eurodollar Advances, as an ABR Advance, which such ABR Advance shall, for all
other purposes, be considered part of such Borrowing.

Section 4.11 Funding Losses. Borrower shall compensate the Lender, upon its
written request to Borrower (which request shall set forth the basis for
requesting such amounts in reasonable detail and which request shall be made in
good faith and, absent manifest error, shall be final, conclusive and binding
upon all of the parties hereto), for all losses, expenses and liabilities
(including, without limitation, any interest paid by the Lender to lenders of
funds borrowed by it to make or carry its Eurodollar Advances, in either case to
the extent not recovered by the Lender in connection with the reemployment of
such funds and including loss of anticipated profits), which the Lender may
sustain: (a) if for any reason (other than a default by the Lender) a borrowing
of, or conversion to or continuation of, Eurodollar Advances to Borrower does
not occur on the date specified therefor in a Notice of Conversion (whether or
not withdrawn); (b) if any repayment (including mandatory prepayments and any
conversions pursuant to Section 4.9(b)) of any Eurodollar Advances to Borrower
occurs on a date which is not the last day of an Interest Period applicable
thereto; or (c), if, for any reason, Borrower defaults in its obligation to
repay its Eurodollar Advances when required by the terms of this Agreement.

Section 4.12 Assumptions Concerning Funding of Eurodollar Advances. Calculation
of all amounts payable to a Lender under this Article IV shall be made as though
that Lender had actually funded its relevant Eurodollar Advances through the
purchase of deposits in the relevant market bearing interest at the rate
applicable to such Eurodollar Advances in an amount equal to the amount of the
Eurodollar Advances and having a maturity comparable to the relevant Interest
Period and, in the case of Eurodollar Advances, through the transfer of such
Eurodollar Advances from an offshore office of that Lender to a domestic office
of that Lender in the United States of America; provided, however, that the
Lender may fund each of its Eurodollar Advances in any manner it sees fit and
the foregoing assumption shall be used only for calculation of amounts payable
under this Article IV.

Section 4.13 Capital Adequacy. Without limiting any other provision of this
Agreement, in the event that the Lender shall have determined that a Change in
Law regarding Capital Adequacy not currently in effect or fully applicable as of
the Closing Date, or any change therein or in the interpretation or application
thereof after the Closing Date, or compliance by the Lender with any request or
directive regarding capital adequacy not currently in effect or fully applicable
as of the Closing Date (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) from a Governmental Authority
or body having jurisdiction, does or shall have the effect of reducing the rate
of return on the Lender’s capital as a consequence of its obligations hereunder
to a level below that which the Lender could have achieved but for such Change
in Law (taking into consideration the Lender’s policies with respect to capital
adequacy by an amount deemed by the Lender to be material), then within ten
Business Days after written notice and demand by the Lender, Borrower shall from
time to time pay to the Lender additional amounts sufficient to compensate the
Lender for such reduction (but, in the case of outstanding ABR Advances, without
duplication of any amounts already recovered by the Lender by reason of an
adjustment in the applicable Alternate Base Rate). Each certificate as to the
amount payable under this Section 4.13 (which certificate shall set forth the
basis for requesting such amounts in reasonable detail), submitted to Borrower
by the Lender in good faith, shall, absent manifest error, be final, conclusive
and binding for all purposes.

Section 4.14 Limitation on Certain Payment Obligations.

(a) The Lender shall make written demand on Borrower for indemnification or
compensation pursuant to Section 4.7 no later than ninety (90) days after the
earlier of (i) the date on which the Lender makes payment of such Taxes, and
(ii) the date on which the relevant taxing authority or other governmental
authority makes written demand upon the Lender for payment of such Taxes.

(b) The Lender shall make written demand on Borrower for indemnification or
compensation pursuant to Sections 4.11 and 4.12 no later than ninety (90) days
after the event giving rise to the claim for indemnification or compensation
occurs.

 

16



--------------------------------------------------------------------------------

(c) The Lender shall make written demand on Borrower for indemnification or
compensation pursuant to Sections 4.10 and 4.13 no later than ninety (90) days
after the Lender or Lender receives actual notice or obtains actual knowledge of
the promulgation of a law, rule, order or interpretation or occurrence of
another event giving rise to a claim pursuant to such sections.

(d) In the event that the Lender fails to give Borrower notice within the time
limitations prescribed in (a) or (b) above, Borrower shall not have any
obligation to pay such claim for compensation or indemnification. In the event
that the Lender fail to give Borrower notice within the time limitation
prescribed in (c) above, Borrower shall not have any obligation to pay any
amount with respect to claims accruing prior to the ninetieth day preceding such
written demand.

Section 4.15 Change from One Type of Borrowing to Another. Subject to the
limitations set forth in this Agreement, the Borrower shall have the right from
time to time to change from one Type of Borrowing to another by giving
appropriate Notice of Conversion/Continuation in the manner set forth in Section
4.1.

ARTICLE V

CONDITIONS TO BORROWINGS

The obligations of the Lender to make the Term Loan to Borrower on the Closing
Date and to accept a conversation of one Type of Loan into another is subject to
the satisfaction of the following conditions:

Section 5.1 Conditions Precedent to Advances. At the time of the making of the
Term Loan hereunder on the Closing Date, all obligations of Borrower hereunder
incurred prior to any such Advance (including, without limitation, Borrower’s
obligations to reimburse the reasonable fees and expenses of counsel to the
Lender and any fees and expenses payable to the Lender as previously agreed with
Borrower), shall have been paid in full, and the Lender shall have received the
following, in form and substance reasonably satisfactory in all respects to the
Lender:

(a) The duly executed counterparts of this Agreement;

(b) The duly executed Term Note evidencing the Term Loan Commitment;

(c) Duly executed Certificate of Borrower in substantially the form which is
reasonable acceptable to the Lender and appropriately completed;

(d) Duly executed Certificates of the Secretary or Assistant Secretary of each
of the Credit Parties attaching and certifying copies of the resolutions of the
boards of directors of the Credit Parties, authorizing as applicable the
execution, delivery and performance of the Credit Documents;

(e) Duly executed Certificates of the Secretary or an Assistant Secretary of
each of the Credit Parties certifying (i) the name, title and true signature of
each officer of such entities executing the Credit Documents, and (ii) the
bylaws or comparable governing documents of such entities;

(f) Certified copies of the certificate or articles of incorporation of each
Credit Party certified by the Secretary of State or the Secretary or Assistant
Secretary of such Credit Party, together with certificates of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of incorporation or organization of such Credit Party;

(g) Copies of all documents and instruments, including all consents,
authorizations and filings, required or advisable under any Requirement of Law
or by any material Contractual Obligation of the Credit Parties, in connection
with the execution, delivery, performance, validity and enforceability of the
Credit Documents and the other documents to be executed and delivered hereunder,
and such consents, authorizations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired;

 

17



--------------------------------------------------------------------------------

(h) Certified copies of the Intercompany Credit Documents, to the extent that
they exist;

(i) Certified copies of indentures, credit agreements, leases, capital leases,
instruments, and other documents evidencing or securing Indebtedness of any
Consolidated Company described on Schedule 8.1(b), other than with respect to
any such Indebtedness outstanding with the Lender, in any single case greater
than $100,000;

(j) Certificates, reports and other information as the Lender may reasonably
request from any Consolidated Company in order to satisfy the Lender as to the
absence of any material liabilities or obligations arising from matters relating
to employees of the Consolidated Companies, including employee relations,
collective bargaining agreements, Plans, and other compensation and employee
benefit plans;

(k) Certificates, reports, environmental audits and investigations, and other
information as the Lender may reasonably request from any Consolidated Company
in order to satisfy the Lender as to the absence of any material liabilities or
obligations arising from environmental and employee health and safety exposures
to which the Consolidated Companies may be subject, and the plans of the
Consolidated Companies with respect thereto;

(l) Certificates, reports and other information as the Lender may reasonably
request from any Consolidated Company in order to satisfy the Lender as to the
absence of any material liabilities or obligations arising from litigation
(including without limitation, products liability and patent infringement
claims) pending or threatened against the Consolidated Companies;

(m) A summary, set forth in format and detail reasonably acceptable to the
Lender, as the Lender may reasonably request, of the types and amounts of
insurance (property and liability) maintained by the Consolidated Companies;

(n) The duly executed favorable opinion of in-house legal counsel to the Credit
Parties, substantially in the form reasonably acceptable to Lender addressed to
the Lender;

(o) Financial Statements of the Borrower, audited on a consolidated basis for
the fiscal years ended on December 31, 2008, 2009 and 2010;

(p) Financial Statements of the Borrower, internally prepared and unaudited, on
a consolidated basis for the three (3) month period ending September 30, 2011;
and

(q) Evidence of repayment in full of the Uncommitted Line Facility and repayment
of not less than $50,000,000 in principal of the SunTrust Loan.

In addition to the foregoing, the following conditions shall have been satisfied
or shall exist, all to the reasonable satisfaction of the Lender, as of the time
the initial Loans are made hereunder:

(r) The Loan to be made on the Closing Date and the use of proceeds thereof
shall not contravene, violate or conflict with, or involve the Lender in a
violation of, any law, rule, injunction, or regulation, or determination of any
court of law or other governmental authority;

(s) All corporate proceedings and all other legal matters in connection with the
authorization, legality, validity and enforceability of the Credit Documents
shall be reasonably satisfactory in form and substance to the Lender; and

 

18



--------------------------------------------------------------------------------

(t) The status of all pending and threatened litigation (including products
liability and patent claims) which might result in a Materially Adverse Effect,
including a description of any damages sought and the claims constituting the
basis therefor, shall have been reported in writing to the Lender, and the
Lender shall be satisfied with such status.

(u) There shall then exist no Default or Event of Default;

(v) All representations and warranties by Borrower contained herein shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such Loans
(except to the extent that such representations and warranties expressly relate
to an earlier date or are affected by transactions permitted under this
Agreement);

(w) Since the date of the most recent financial statements of the Borrower
described in Section 6.3 hereof, there shall have been no change which has had
or could reasonably be expected to have a Materially Adverse Effect;

(x) There shall be no action or proceeding instituted or pending before any
court or other governmental authority or, to the knowledge of Borrower,
threatened (i) which reasonably could be expected to have a Materially Adverse
Effect, or (ii) seeking to prohibit or restrict one or more Credit Party’s
ownership or operation of any portion of its business or assets, or to compel
one or more Credit Parties to dispose of or hold separate all or any portion of
its businesses or assets, where said action if successful would have a
Materially Adverse Effect;

(y) The Loans to be made and the use of proceeds thereof shall not contravene,
violate or conflict with, or involve the Lender in a violation of, any law,
rule, injunction, or regulation, or determination of any court of law or other
governmental authority applicable to Borrower; and

(z) The Lender shall have received such other documents or legal opinions as the
Lender may reasonably request, all in form and substance reasonably satisfactory
to the Lender.

Section 5.2 Certification For Each Borrowing. Each Notice of
Conversion/Continuation or any request for a Borrowing, and the acceptance by
Borrower of the proceeds thereof shall constitute a representation and warranty
by Borrower, as of the date of said notice or acceptance, as the case may be,
that the applicable conditions specified in Section 5.1 have been satisfied or
are true and correct, as the case may be.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Borrower represents, warrants and covenants to Lender that:

Section 6.1 Organization and Qualification. Borrower is a corporation duly
organized and existing in good standing under the laws of the State of Florida.
Each Subsidiary of Borrower is a corporation duly organized and existing under
the laws of the jurisdiction of its incorporation. Borrower and each of its
Subsidiaries are duly qualified to do business as a foreign corporation and are
in good standing in each jurisdiction in which the character of their properties
or the nature of their business makes such qualification necessary, except for
such jurisdictions in which a failure to qualify to do business would not have a
Materially Adverse Effect. Borrower and each of its Subsidiaries have the
corporate power to own their respective properties and to carry on their
respective businesses as now being conducted. The jurisdiction of incorporation
or organization, and the ownership of all issued and outstanding capital stock,
for Borrower and each Subsidiary as of the date of this Agreement is accurately
described on Schedule 6.1.

Section 6.2 Corporate Authority. The execution and delivery by the Credit
Parties of and the performance by Credit Parties of their obligations under the
Credit Documents have been duly

 

19



--------------------------------------------------------------------------------

authorized by all requisite corporate action and all requisite shareholder
action, if any, on the part of Credit Parties and do not and will not
(a) violate any provision of any law, rule or regulation, any judgment, order or
ruling of any court or governmental agency, the organizational papers or bylaws
of Credit Parties, or any indenture, agreement or other instrument to which
Credit Parties are a party or by which Credit Parties or any of their properties
is bound, or (b) be in conflict with, result in a breach of, or constitute with
notice or lapse of time or both a default under any such indenture, agreement or
other instrument.

Section 6.3 Borrower Financial Statements. Borrower has furnished Lender with
the following financial statement, identified by the Treasurer or Chief
Financial Officer of Borrower: consolidated balance sheets and consolidated
statements of income, stockholders’ equity and cash flow as of and for the
fiscal years ended on the last day in December, 2008, 2009 and 2010 certified by
Deloitte & Touche, LLP, as applicable, and the three (3) month unaudited
consolidated balance sheets and consolidated statements of income, stockholder
equity and cash flow as and for the three (3) month period ended on
September 30, 2011. Such financial statements (including any related schedules
and notes) are true and correct in all material respects (subject, as to interim
statements, to changes resulting from audits and year-end adjustments), have
been prepared in accordance with GAAP consistently applied throughout the period
or periods in question and show, in the case of audited statements, all
liabilities, direct or contingent, of Borrower and its Subsidiaries, required to
be shown in accordance with GAAP consistently applied throughout the period or
periods in question and fairly present the consolidated financial position and
the consolidated results of operations of Borrower and its Subsidiaries for the
periods indicated therein. There has been no material adverse change in the
business, condition or operations, financial or otherwise, of Borrower and its
Subsidiaries since September 30, 2011.

Section 6.4 Tax Returns. Except as set forth on Schedule 6.4 hereto, each of
Borrower and its Subsidiaries has filed all federal, state and other income tax
returns which, to the best knowledge of Borrower and its Subsidiaries, are
required to have been filed, and each has paid all taxes as shown on said
returns and on all assessments received by it to the extent that such taxes have
become due or except such as are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP.

Section 6.5 Actions Pending. Except as disclosed on Schedule 6.5 hereto, there
is no action, suit, investigation or proceeding pending or, to the knowledge of
Borrower, threatened against or affecting Borrower or any of its Subsidiaries or
any of their properties or rights, by or before any court, arbitrator or
administrative or governmental body, which reasonably could be expected to
result in any Materially Adverse Effect.

Section 6.6 Representations; No Defaults. At the time of each Borrowing, there
shall exist no Default or Event of Default.

Section 6.7 Title to Properties. Each Credit Party has (a) good and marketable
fee simple title to its respective real properties (other than real properties
which it leases from others), including all such real properties reflected in
the consolidated balance sheet of each Credit Party herein above described
(other than real properties disposed of in the ordinary course of business),
subject to no Lien of any kind except as set forth on Schedule 6.7 hereto or as
permitted by Section 8.2, and (b) good title to all of its other respective
properties and assets (other than properties and assets which it leases from
others), including the other material properties and assets reflected in the
consolidated balance sheet of each Credit Party hereinabove described (other
than properties and assets disposed of in the ordinary course of business or
sold in accordance with Section 8.3 below), subject to no Lien of any kind
except as set forth on Schedule 6.7, hereto or as permitted by Section 8.2. Each
Credit Party enjoys peaceful and undisturbed possession under all leases
necessary in any material respect for the operation of its respective properties
and assets, none of which contains any unusual or burdensome provisions which
might materially affect or impair the operation of such properties and assets,
and all such leases are valid and subsisting and in full force and effect. To
the extent any Consolidated Company is required by applicable law to segregate
or place in escrow any premiums or other similar payments, those amounts shall
be kept in escrow and shall not be considered to be property of the Consolidated
Company hereunder.

Section 6.8 Enforceability of Agreement. This Agreement is the legal, valid and
binding agreement of Borrower enforceable against Borrower in accordance with
its terms, and the Note, and all other Credit Documents, when executed and
delivered, will be similarly legal, valid, binding and enforceable as

 

20



--------------------------------------------------------------------------------

against all applicable Credit Parties, except as the enforceability of the Note
and other Credit Documents may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditor’s rights and
remedies in general and by general principles of equity, whether considered in a
proceeding at law or in equity.

Section 6.9 Consent. No Consent, permission, authorization, order or license of
any governmental authority or Person is necessary in connection with the
execution, delivery, performance or enforcement of the Credit Documents.

Section 6.10 Use of Proceeds; Federal Reserve Regulations. The proceeds of the
Note will be used solely for the purposes specified in Section 3.1(c) and none
of such proceeds will be used, directly or indirectly, for the purpose of
purchasing or carrying any “margin security” or “margin stock” or for the
purpose of reducing or retiring any indebtedness that originally was incurred to
purchase or carry a “margin security” or “margin stock” or for any other purpose
that might constitute this transaction a “purpose credit” within the meaning of
the regulations of the Board of Governors of the Federal Reserve System.

Section 6.11 ERISA.

(a) Identification of Certain Plans. Schedule 6.11 hereto sets forth all Plans
of Borrower and its Subsidiaries in effect on the date of this Agreement;

(b) Compliance. Each Plan is being maintained, by its terms and in operation, in
accordance with all applicable laws, except such noncompliance (when taken as a
whole) that will not have a Materially Adverse Effect;

(c) Liabilities. Neither the Borrower nor any Subsidiary is currently or will
become subject to any liability (including withdrawal liability), tax or penalty
whatsoever to any person whomsoever with respect to any Plan including, but not
limited to, any tax, penalty or liability arising under Title I or Title IV of
ERISA or Chapter 43 of the Code, except such liabilities (when taken as a whole)
as will not have a Materially Adverse Effect; and

(d) Funding. The Borrower and each ERISA Affiliate have made full and timely
payment of all amounts (i) required to be contributed under the terms of each
Plan and applicable law and (ii) required to be paid as expenses of each Plan,
except where such nonpayment would not have a Material Adverse Effect. As of the
date of this Agreement, no Plan has an “amount of unfunded benefit liabilities”
(as defined in Section 4001(a)(18) of ERISA) except as disclosed on Schedule
6.11. No Plan is subject to a waiver or extension of the minimum funding
requirements under ERISA or the Code, and no request for such waiver or
extension is pending.

Section 6.12 Subsidiaries. Schedule 6.1 hereto sets forth each Subsidiary of the
Borrower as of the date of this Agreement. All the outstanding shares of Capital
Stock of each such Subsidiary have been validly issued and are fully paid and
nonassessable and all such outstanding shares are owned by Borrower or a Wholly
Owned Subsidiary of Borrower free of any Lien.

Section 6.13 Outstanding Indebtedness. Except as set forth on Schedule 6.13
hereof, as of the Closing Date and after giving effect to the transactions
contemplated by this Agreement, no Credit Party has outstanding any Indebtedness
in an amount exceeding $250,000 except as permitted by Section 8.1 and as of the
Closing Date there exists no default under the provisions of any instrument
evidencing such Indebtedness or of any agreement relating thereto except as
noted on Schedule 6.13.

Section 6.14 Conflicting Agreements. Except as set forth on Schedule 6.14
hereof, none of the Borrower or any of its Subsidiaries is a party to any
contract or agreement or other burdensome restrictions or subject to any charter
or other corporate restriction which could have a Materially Adverse Effect.
Assuming the consummation of the transactions contemplated by this Agreement,
neither the execution or delivery of this Agreement or the Credit Documents, nor
fulfillment of or compliance with the terms and provisions hereof and thereof,
will except as set forth in Schedule 6.14 hereof, conflict with, or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
or result in any violation of, or result in the creation of any Lien upon any of
the properties or assets of Borrower or any of its Subsidiaries (other than
those in favor of the

 

21



--------------------------------------------------------------------------------

Lender) pursuant to, the charter or By-Laws of Borrower or any of its
Subsidiaries, any award of any arbitrator or any agreement (including any
agreement with stockholders), instrument, order, judgment, decree, statute, law,
rule or regulation to which Borrower or any of its Subsidiaries is subject, and
none of the Borrower nor any of its Subsidiaries is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
Borrower or any of its Subsidiaries in an amount exceeding $250,000, any
agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the type to be evidenced by the Note or contains
dividend or redemption limitations on Capital Stock of Borrower, except for this
Agreement and those matters listed on Schedule 6.14 attached hereto.

Section 6.15 Pollution and Other Regulations.

(a) Except as set forth on Schedule 6.15(a), each of the Borrower and its
Subsidiaries has to the best of its knowledge complied in all material respects
with all applicable Environmental Laws, including without limitation, compliance
with permits, licenses, standards, schedules and timetables issued pursuant to
Environmental Laws, and is not in violation of, and does not presently have
outstanding any liability under, has not been notified that it is or may be
liable under and does not have knowledge of any material liability or potential
material liability (including any liability relating to matters set forth on
Schedule 6.15(a)), under any applicable Environmental Law, including without
limitation, the Resource Conservation and Recovery Act of 1976, as amended
(“RCRA”), the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of
1986 (“CERCLA”), the Federal Water Pollution Control Act, as amended (“FWPCA”),
the Federal Clean Air Act, as amended (“FCAA”), and the Toxic Substance Control
Act (“TSCA”), which violation, liability or potential liability could reasonably
be expected to have a Materially Adverse Effect.

(b) Except as set forth on Schedule 6.15(b), as of the date of this Agreement,
neither the Borrower nor any of its Subsidiaries has received a written request
for information under CERCLA, any other Environmental Laws or any comparable
state law, or any public health or safety or welfare law or written notice that
any such entity has been identified as a potential responsible party under
CERCLA, and other Environmental Laws, or any comparable state law, or any public
health or safety or welfare law, nor has any such entity received any written
notification that any Hazardous Materials that it or any of its respective
predecessors in interest has generated, stored, treated, handled, transported,
or disposed of, has been released or is threatened to be released at any site at
which any Person intends to conduct or is conducting a remedial investigation or
other action pursuant to any applicable Environmental Law.

(c) Except as set forth on Schedule 6.15(c), each of the Borrower and its
Subsidiaries has obtained all material permits, licenses or other authorizations
required for the conduct of their respective operations under all applicable
Environmental Laws and each such authorization is in full force and effect,
except where the failure to do so would not have a Materially Adverse Effect.

(d) Each of Borrower and its Subsidiaries complies in all material respects with
all laws and regulations relating to equal employment opportunity and employee
safety in all jurisdictions in which it is presently doing business, and
Borrower will use its best efforts to comply, and to cause each of its
Subsidiaries to comply, with all such laws and regulations which may be legally
imposed in the future in jurisdictions in which Borrower or any of its
Subsidiaries may then be doing business, except where the failure to do so would
not have a Materially Adverse Effect.

Section 6.16 Possession of Franchises, Licenses, Etc. Each of Borrower and its
Subsidiaries possesses all material franchises, certificates, licenses, permits
and other authorizations from governmental political subdivisions or regulatory
authorities, free from burdensome restrictions, (including specifically all
insurance agency licenses) the failure of which to possess could have a
Materially Adverse Effect and neither Borrower nor any of its Subsidiaries is in
violation of any thereof in any material respect.

 

22



--------------------------------------------------------------------------------

Section 6.17 Patents, Etc. Except as set forth on Schedule 6.17, each of
Borrower and its Subsidiaries owns or has the right to use all patents,
trademarks, service marks, trade names, copyrights, licenses and other rights,
free from burdensome restrictions, which are necessary for the operation of its
business as presently conducted. Nothing has come to the attention of Borrower
or any of its Subsidiaries to the effect that (i) any product, process, method,
substance, part or other material presently contemplated to be sold by or
employed by Borrower or any of its Subsidiaries in connection with its business
may infringe any patent, trademark, service mark, trade name, copyright, license
or other right owned by any other Person, (ii) there is pending or threatened
any claim or litigation against or affecting Borrower or any of its Subsidiaries
contesting its right to sell or use any such product, process, method,
substance, part or other material or (iii) there is, or there is pending or
proposed, any patent, invention, device, application or principle or any
statute, law, rule, regulation, standard or code, which would in any case
prevent, inhibit or render obsolete the production or sale of any products of,
or substantially reduce the projected revenues of, or otherwise have a
Materially Adverse Effect.

Section 6.18 Governmental Consent. Neither the nature of Borrower or any of its
Subsidiaries nor any of their respective businesses or properties, nor any
relationship between Borrower and any other Person, nor any circumstance in
connection with the execution and delivery of the Credit Documents and the
consummation of the transactions contemplated thereby is such as to require on
behalf of Borrower or any of its Subsidiaries any consent, approval or other
action by or any notice to or filing with any court or administrative or
governmental body in connection with the execution and delivery of this
Agreement and the Credit Documents.

Section 6.19 Disclosure. Neither this Agreement nor the Credit Documents nor any
other document, certificate or written statement furnished to Lender by or on
behalf of Borrower in connection herewith contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading. There is no fact peculiar
to Borrower which materially adversely affects or in the future may (so far as
Borrower can now foresee) materially adversely affect the business, property or
assets, financial condition or prospects of Borrower which has not been set
forth in this Agreement or in the Credit Documents, certificates and written
statements furnished to Lender by or on behalf of Borrower prior to the date
hereof in connection with the transactions contemplated hereby.

Section 6.20 Insurance Coverage. Each property of Borrower or any of its
Subsidiaries is insured on terms acceptable to Lender for the benefit of
Borrower or a Subsidiary of Borrower in amounts deemed adequate by Borrower’s
management and no less than those amounts customary in the industry in which
Borrower and its Subsidiaries operate against risks usually insured against by
Persons operating businesses similar to those of Borrower or its Subsidiaries in
the localities where such properties are located.

Section 6.21 Labor Matters. Except as set forth on Schedule 6.21, the Borrower
and the Borrower’s Subsidiaries have experienced no strikes, labor disputes,
slowdowns or work stoppages due to labor disagreements which have had, or would
reasonably be expected to have, a Materially Adverse Effect, and, to the best
knowledge of Borrower, there are no such strikes, disputes, slowdowns or work
stoppages threatened against any Borrower or any of Borrower’s Subsidiaries, the
result of which could have a Materially Adverse Effect. The hours worked and
payment made to employees of the Borrower and Borrower’s Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act or any
other applicable law dealing with such matters. All payments due from the
Borrower and Borrower’s Subsidiaries on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as liabilities on
the books of the Borrower and Borrower’s Subsidiaries where the failure to pay
or accrue such liabilities would reasonably be expected to have a Materially
Adverse Effect.

Section 6.22 Intercompany Loans; Dividends. The Intercompany Loans and the
Intercompany Credit Documents, to the extent that they exist, have been duly
authorized and approved by all necessary corporate and shareholder action on the
part of the parties thereto, and constitute the legal, valid and binding
obligations of the parties thereto, enforceable against each of them in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally, and by general principles of equity. There are no
restrictions on the power of any Consolidated Company to repay any Intercompany
Loan or to pay dividends on the Capital Stock, except as provided pursuant to
Section 8.11 or 8.16 herein. Intercompany loans as of the Closing Date are
described in Schedule 6.22.

 

23



--------------------------------------------------------------------------------

Section 6.23 Burdensome Restrictions. Except as set forth on Schedule 6.23, none
of the Consolidated Companies is a party to or bound by any Contractual
Obligation or Requirement of Law which has had or would reasonably be expected
to have a Materially Adverse Effect.

Section 6.24 Solvency. Each Consolidated Company is solvent and able to pay its
debts as and when they accrue and are due.

Section 6.25 SEC Compliance and Filings.

(a) Borrower is and shall remain in full and complete compliance with all
applicable securities laws including, but not limited to, all requirements of
the Exchange Act, to the extent applicable to the Borrower and its business.

(b) Borrower previously has furnished or made available to the Lender through
the SEC’s EDGAR filing system accurate and complete copies of forms, reports,
and documents filed by Borrower with the Securities and Exchange Commission
(“SEC”) since December 31, 1993 (the “SEC Documents”), which include all
reports, schedules, proxy statements, and registration statements filed or
required to be filed by Borrower with the SEC since December 31, 1993. As of
their respective dates, the SEC Documents did not contain any untrue statement
of a material fact or omit to state a material fact required to be stated in
those documents are necessary to make the statements in those documents not
misleading, in light of the circumstances in which they were made.

Section 6.26 Capital Stock of Borrower and Related Matters. The Borrower is not
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any of its Capital Stock or any warrants, options or other
securities or rights directly or indirectly convertible into or exercisable or
exchangeable for its Capital Stock.

Section 6.27 Material/Places of Business.

(a) The Places of Business identified in Schedule 6.27(a) hereof constitute all
the Places of Business for the Consolidated Companies.

(b) The Material Places of Business identified in Schedule 6.27(b) hereof
constitute all the Material Places of Business for the Consolidated Companies.

ARTICLE VII

AFFIRMATIVE COVENANTS

Borrower covenants and agrees that so long as it may borrow under this Agreement
or so long as any indebtedness remains outstanding under either the Revolving
Note or the Term Note that it will:

Section 7.1 Corporate Existence, Etc. Preserve and maintain, and cause each of
its Material Subsidiaries to preserve and maintain, its corporate existence, its
material rights, franchises, and licenses, and its material patents and
copyrights (for the scheduled duration thereof), trademarks, trade names, and
service marks, necessary or desirable in the normal conduct of its business, and
its qualification to do business as a foreign corporation in all jurisdictions
where it conducts business or other activities making such qualification
necessary, in each case where the failure to do so would reasonably be expected
to have a Materially Adverse Effect.

Section 7.2 Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, with all Requirements of Law (including, without
limitation, all insurance agency laws and the Environmental Laws, subject to the
exception set forth in Section 7.7(f) where the penalties, claims, fines, and
other liabilities resulting from noncompliance with such Environmental Laws do
not involve amounts in excess of $1,000,000 in the aggregate) and material
Contractual Obligations applicable to or binding on any of them where the
failure to comply with such Requirements of Law and material Contractual
Obligations would reasonably be expected to have a Materially Adverse Effect.

 

24



--------------------------------------------------------------------------------

Section 7.3 Payment of Taxes and Claims, Etc. Pay, and cause each of its
Subsidiaries to pay, (i) all taxes, assessments and governmental charges imposed
upon it or upon its property on or before the date they are due, and (ii) all
claims (including, without limitation, claims for labor, materials, supplies or
services) which might, if unpaid, become a Lien upon its property, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and adequate reserves are maintained with respect
thereto.

Section 7.4 Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, containing complete and accurate entries of
all their respective financial and business transactions.

Section 7.5 Visitation, Inspection, Etc. Permit, and cause each of its
Subsidiaries to permit, any representative of the Lender to visit and inspect
any of its property, to examine its books and records and to make copies and
take extracts therefrom, and to discuss its affairs, finances and accounts with
its officers, all at such reasonable times and as often as the Lender may
reasonably request after reasonable prior notice to Borrower; provided, however,
that at any time following the occurrence and during the continuance of a
Default or an Event of Default, no prior notice to Borrower shall be required.

Section 7.6 Insurance; Maintenance of Properties.

(a) Maintain or cause to be maintained with financially sound and reputable
insurers, insurance with respect to its properties and business, and the
properties and business of the Borrower and each of its Subsidiaries, against
loss or damage of the kinds customarily insured against by reputable companies
in the same or similar businesses, such insurance to be of such types and in
such amounts, including such self-insurance and deductible provisions, as is
customary for such companies under similar circumstances; provided, however,
that in any event Borrower shall use its best efforts to maintain, or cause to
be maintained, insurance in amounts and with coverage not materially less
favorable to any Consolidated Company as in effect on the date of this
Agreement, except where the costs of maintaining such insurance would, in the
judgment of both Borrower and the Lender, be excessive.

(b) Cause all properties used or useful in the conduct of each Consolidated
Company to be maintained and kept in good condition, repair and working order
and supplied with all necessary equipment and will cause to be made all
necessary repairs, renewals, replacements, settlements and improvements thereof,
all as in the judgment of Borrower may be necessary so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times; provided, however, that nothing in this Section shall prevent Borrower
from discontinuing the operation or maintenance of any such properties if such
discontinuance is, in the judgment of Borrower, desirable in the conduct of its
business or the business of any Consolidated Company.

Section 7.7 Reporting Covenants. Furnish to the Lender:

(a) Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of Borrower, balance sheets
of the Consolidated Companies as at the end of such year, presented on a
consolidated basis, and the related statements of income, shareholders’ equity,
and cash flows of the Consolidated Companies for such fiscal year, presented on
a consolidated basis, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and accompanied by a
report thereon of Deloitte & Touche, LLP or other independent public accountants
of comparable recognized national standing, which such report shall be
unqualified as to going concern and scope of audit and shall state that such
financial statements present fairly in all material respects the financial
condition as at the end of such fiscal year on a consolidated basis, and the
results of operations and statements of cash flows of the Consolidated Companies
for such fiscal year in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with GAAP, and where said financial statements are not
consistently applied with the prior fiscal year statements and the impact of
said difference;

 

25



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available and in any event within
forty-five (45) days after the end of each fiscal quarter of Borrower (including
the fourth fiscal quarter), balance sheets of the Consolidated Companies as at
the end of such quarter presented on a consolidated basis and the related
statements of income, shareholders’ equity, and cash flows of the Consolidated
Companies for such fiscal quarter and for the portion of Borrower’s fiscal year
ended at the end of such quarter, presented on a consolidated basis setting
forth in each case in comparative form the figures for the corresponding quarter
and the corresponding portion of Borrower’s previous fiscal year, all in
reasonable detail and certified by the chief financial officer or principal
accounting officer of Borrower that such financial statements fairly present in
all material respects the financial condition of the Consolidated Companies as
at the end of such fiscal quarter on a consolidated basis, and the results of
operations and statements of cash flows of the Consolidated Companies for such
fiscal quarter and such portion of Borrower’s fiscal year, in accordance with
GAAP consistently applied (subject to normal year end audit adjustments and the
absence of certain footnotes;

(c) No Default/Compliance Certificate. Together with the financial statements
required pursuant to subsections (a) and (b) above, a certificate of the
president, chief financial officer or principal accounting officer of Borrower
(i) to the effect that, based upon a review of the activities of the
Consolidated Companies and such financial statements during the period covered
thereby, there exists no Event of Default and no Default under this Agreement,
or if there exists an Event of Default or a Default hereunder, specifying the
nature thereof and the proposed response thereto, and (ii) demonstrating in
reasonable detail compliance as at the end of such fiscal year or such fiscal
quarter with Section 7.8 and Sections 8.1 through 8.4. In addition, along with
said Compliance Certificate, the Borrower will furnish a quarterly report of all
Funded Debt, in form reasonably acceptable to the Lender.

(d) Notice of Default. Promptly after Borrower has notice or knowledge of the
occurrence of an Event of Default or a Default, a certificate of the chief
financial officer or principal accounting officer of Borrower specifying the
nature thereof and the proposed response thereto;

(e) Litigation. Promptly after (i) the occurrence thereof, notice of the
institution of or any adverse development in any action, suit or proceeding or
any governmental investigation or any arbitration, before any court or
arbitrator or any governmental or administrative body, agency or official,
against any Consolidated Company, or any material property thereof, in any case
which reasonably might have a Materially Adverse Effect, or (ii) actual
knowledge thereof, notice of the threat of any such action, suit, proceeding,
investigation or arbitration;

(f) Environmental Notices. Promptly after receipt thereof, notice of any actual
or alleged violation, or notice of any action, claim or request for information,
either judicial or administrative, from any governmental authority relating to
any actual or alleged claim, notice of potential responsibility under or
violation of any Environmental Law, or any actual or alleged spill, leak,
disposal or other release of any Hazardous Material by any Consolidated Company
which could result in penalties, fines, claims or other liabilities to any
Consolidated Company in amounts in excess of $1,000,000.00 individually or in
the aggregate;

(g) ERISA.

(i) Promptly after the occurrence thereof with respect to any Plan of any
Consolidated Company or any ERISA Affiliate thereof, or any trust established
thereunder, notice of (A) a “reportable event” described in Section 4043 of
ERISA and the regulations issued from time to time thereunder (other than a
“reportable event” not subject to the provisions for thirty day notice to the
PBGC under such regulations), or (B) any other event which could subject any
Consolidated Company to any tax, penalty or liability under Title I or Title IV
of ERISA or Chapter 43 of the Code, or any tax or penalty resulting from a loss
of deduction under Sections 162, 404 or 419 of the Code, where any such taxes,
penalties or liabilities exceed or could exceed $1,000,000 in the aggregate;

 

26



--------------------------------------------------------------------------------

(ii) Promptly after such notice must be provided to the PBGC, or to a Plan
participant, beneficiary or alternative payee, any notice required under
Section 101(d), 302(f)(4), 303, 307, 4041(b)(1)(A) or 4041(c)(1)(A) of ERISA or
under Section 401(a)(29) or 412 of the Code with respect to any Plan of any
Consolidated Company or any ERISA Affiliate thereof;

(iii) Promptly after receipt, any notice received by any Consolidated Company or
any ERISA Affiliate thereof concerning the intent of the PBGC or any other
governmental authority to terminate a Plan of such Consolidated Company or ERISA
Affiliate thereof which is subject to Title IV of ERISA, to impose any liability
on such Consolidated Company or ERISA Affiliate under Title IV of ERISA or
Chapter 43 of the Code;

(iv) Upon the request of the Lender, promptly upon the filing thereof with the
Internal Revenue Service (“IRS”) or the Department of Labor (“DOL”), a copy of
IRS Form 5500 or annual report for each Plan of any Consolidated Company or
ERISA Affiliate thereof which is subject to Title IV of ERISA;

(v) Upon the request of the Lender, (A) true and complete copies of any and all
documents, government reports and IRS determination or opinion letters or
rulings for any Plan of any Consolidated Company from the IRS, PBGC or DOL,
(B) any reports filed with the IRS, PBGC or DOL with respect to a Plan of the
Consolidated Companies or any ERISA Affiliate thereof, or (C) a current
statement of withdrawal liability for each MultiEmployer Plan of any
Consolidated Company or any ERISA Affiliate thereof;

(h) Liens. Promptly upon any Consolidated Company becoming aware thereof, notice
of the filing of any federal statutory Lien, tax or other state or local
government Lien or any other Lien affecting their respective properties, other
than Permitted Liens except as expressly required by Section 8.2;

(i) Public Filings, Etc. Promptly upon the filing thereof or otherwise becoming
available, copies of all financial statements, annual, quarterly and special
reports, proxy statements and notices sent or made available generally by
Borrower to its public security holders, of all regular and periodic reports and
all registration statements and prospectuses, if any, filed by any of them with
any securities exchange or any governmental or state agency, and of all press
releases and other statements made available generally to the public containing
material developments in the business or financial condition of Borrower and the
other Consolidated Companies;

(j) Accountants’ Reports. Promptly upon receipt thereof, copies of all financial
statements of, and all reports submitted by, independent public accountants to
Borrower in connection with each annual, interim, or special audit of Borrower’s
consolidated financial statements;

(k) Burdensome Restrictions, Etc. Promptly upon the existence or occurrence
thereof, notice of the existence or occurrence of (i) any Contractual Obligation
or Requirement of Law described in Section 6.23, (ii) failure of any
Consolidated Company to hold in full force and effect those material trademarks,
service marks, patents, trade names, copyrights, licenses and similar rights
necessary in the normal conduct of its business, and (iii) any strike, labor
dispute, slow down or work stoppage as described in Section 6.21;

(l) Other Information. With reasonable promptness, such other information about
the Consolidated Companies as the Lender may reasonably request from time to
time;

 

27



--------------------------------------------------------------------------------

(m) Capital of Borrower.

(i) Notice of any sale of any Capital Stock by the Borrower, giving for each
said transaction the name and address of the Persons involved and the Capital
Stock involved.

(ii) Any documents, notices or other writings given by any Person owning Capital
Stock in the Parent under any stockholders agreement by one or more Persons
owning Capital Stock of the Borrower.

Section 7.8 Maintain the Following Financial Covenants.

(a) The Borrower shall have a Consolidated Net Worth as of the last day of each
fiscal quarter (commencing with the fiscal quarter ended December 31, 2011) of
not less than the sum of (i) 1,375,000,000 plus (ii) 50% of cumulative positive
Consolidated Net Income (Loss) after December 31, 2011, plus (iii) 100% of net
cash raised through contribution or issuance of new equity after December 31,
2011, less (iv) receivables from affiliates.

(b) The Borrower shall have a Fixed Charge Coverage Ratio as of the last day of
each fiscal quarter (commencing with the fiscal quarter ended December 31, 2011)
of not less than 2.50 to 1.00. (The Fixed Charge Coverage Ratio means, at the
end of any such fiscal quarter, the ratio of (a) the sum of (i) Consolidated
EBITDA plus (ii) Consolidated Rental Expense, both calculated for the period of
four consecutive fiscal quarters then ended to (b) the sum of (i) Consolidated
Interest Expense plus (ii) Consolidated Rental Expense, both calculated for such
period.)

(c) The Borrower shall have a ratio of Funded Debt as of the last day of each
fiscal quarter (commencing with the fiscal quarter ended December 31, 2011) of
the Borrower to Consolidated EBIDTA, for the period of four consecutive fiscal
quarters of the Borrower ending with and including such fiscal quarter, not
greater than 2.75 to 1.00.

Section 7.9 Notices Under Certain Other Indebtedness. Immediately upon its
receipt thereof, Borrower shall furnish the Lender a copy of any notice received
by it, or any other Consolidated Company (a) from the holder(s) of Indebtedness
referred to in Section 8.1 (or from any trustee, agent, attorney, or other party
acting on behalf of such holder(s)) in an amount which, in the aggregate,
exceeds $1,000,000 where such notice states or claims the existence or
occurrence of any default or event of default with respect to such Indebtedness
under the terms of any indenture, loan or credit agreement, debenture, note, or
other document evidencing or governing such Indebtedness, or (b) from any
regulatory insurance agency or insurance company regarding any licenses or
agreements regarding the business of the Consolidated Company and which could
have a Materially Adverse Effect. Borrower agrees to take such actions as may be
necessary to require the holder(s) of any Indebtedness (or any trustee or agent
acting on their behalf) in an amount exceeding $1,000,000 incurred pursuant to
documents executed or amended and restated after the Closing Date, to furnish
copies of all such notices directly to the Lender simultaneously with the
furnishing thereof to Borrower, and that such requirement may not be altered or
rescinded without the prior written consent of the Lender.

Section 7.10 OFAC. The Borrower shall (a) ensure, and cause each Subsidiary to
ensure, that no Person who owns a controlling interest in or otherwise controls
the Borrower or any Subsidiary is or shall be listed on the Specially Designated
Nationals and Blocked Person List or other similar lists maintained by the
Office of Foreign Assets Control (“OFAC”), the Department of the Treasury or
included in any Executive Orders, (b) not use or permit the use of the proceeds
of the Loans to violate any of the foreign asset control regulations of OFAC or
any enabling statute or Executive Order relating thereto and (c) comply, and
cause each Subsidiary to comply, with all applicable Bank Secrecy Act
regulations, as amended.

 

28



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

So long as the Term Note shall remain unpaid, Borrower will not and will not
permit any Subsidiary to:

Section 8.1 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, other than:

(a) Indebtedness under this Agreement;

(b) Indebtedness outstanding on the date hereof or pursuant to lines of credit
in effect on the date hereof and described on Schedule 8.1(b), together with all
extensions, renewals and refinancings thereof; provided, however, any such
extensions, renewals and refinancings shall not, without the written consent of
the Lender, (x) increase any such Indebtedness or modify the terms of said
Indebtedness on terms less favorable to the maker or obligor or (y) add any
additional obligors;

(c) Purchase money indebtedness to the extent secured by a Lien permitted by
Section 8.2(b) provided such purchase money indebtedness does not exceed
$20,000,000.

(d) Unsecured current liabilities (other than liabilities for borrowed money or
liabilities evidenced by promissory notes, bonds or similar instruments)
incurred in the ordinary course of business (whether now outstanding or
hereafter arising or incurred) and either (i) not more than thirty (30) days
past due, or (ii) being disputed in good faith by appropriate proceedings with
reserves for such disputed liability maintained in conformity with GAAP and
Indebtedness in the nature of contingent repayment obligations arising in the
ordinary and normal course of business with respect to deposits and down
payments;

(e) The Intercompany Loans described on Schedule 6.22 and any other loans
between Consolidated Companies not exceeding individually at any time the amount
of $1,000,000 and in the aggregate at any time the amount of $2,000,000
(excluding Intercompany Loans listed on Schedule 6.22)

(f) Any Intercompany Loans with Decus Holding (UK), Limited (UK), a London based
company provided that the amount of such loans may not at any one time exceed
the principal amount of $10,000,000.

(g) Unsecured, Subordinated Debt, not to exceed an aggregate amount of
$25,000,000, and other Subordinated Debt in form and substance acceptable to the
Lender and evidenced by its written consent thereto;

(h) Unsecured Indebtedness of (i) Borrower without any limitation of amount
provided that the maturity of said Indebtedness is longer than the maturity of
the Term Loan and (ii) any Subsidiary of Borrower in an aggregate amount for all
such Indebtedness of all such Subsidiaries not to exceed $50,000,000 in
principal amount at any time outstanding provided that the maturity of said
Indebtedness is longer than the maturity of the Term Loan;

(i) Unsecured Indebtedness due under the 2004 Note Offering not to exceed at any
time the aggregate principal amount of $200,000,000 and unsecured Indebtedness
due under the 2006 Note Offering not to exceed at any time the aggregate
principal amount of $200,000,000;

 

29



--------------------------------------------------------------------------------

(j) Guaranteed Indebtedness of the Borrower for Insurance Company Payables;

(k) Guarantee of operating leases of Subsidiaries entered into by the Subsidiary
in the normal and ordinary course of business, including operating leases for
places of business and for equipment used in or in connection with that
business; and

(l) Unsecured Indebtedness (including any refinancings thereof) up to
$250,000,000 in principal under the SunTrust Loan incurred by the Borrower for
the purpose of the Arrowhead Acquisition, Permitted Acquisitions and other
general corporate purposes, and, with respect to which, said indebtedness has
payment terms comparable to those of the Term Loan, unless otherwise agreed to
by the Lender in its discretion, and, further, the holder of said other
indebtedness enters into an inter-creditor agreement with the Lender on terms
acceptable to both parties.

Section 8.2 Liens. Create, incur, assume or suffer to exist any Lien on any of
its property now owned or hereafter acquired by any Credit Party to secure any
Indebtedness other than:

(a) Liens existing on the date hereof and disclosed on Schedule 8.2, any
renewal, extension or refunding of such Lien in an amount not exceeding the
amount thereof remaining unpaid immediately prior to such renewal, extension or
refunding;

(b) Any Lien on any property securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the acquisition cost of such property
and any refinancing thereof, provided that such Lien does not extend to any
other property, and provided further that the aggregate principal amount of
Indebtedness secured by all such Liens at any time does not exceed $20,000,000;

(c) Liens for taxes not yet due, and Liens for taxes or Liens imposed by ERISA
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained;

(d) Statutory Liens of landlords (excluding however any Material Places of
Business) and Liens of carriers, warehousemen, mechanics, materialmen and other
Liens imposed by law created in the ordinary course of business for amounts not
yet due or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves are being maintained;

(e) Liens incurred or deposits made in the ordinary course of business in
connection with workers or workman’s compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money); and

(f) Liens securing the Loan.

Section 8.3 Sales. Etc. Sell, lease, or otherwise dispose of its accounts,
property or other assets (including Capital Stock of Subsidiaries); provided,
however, that the foregoing restrictions on asset sales shall not be applicable
to (a) sales of equipment or other personal property being replaced by other
equipment or other personal property purchased as a capital expenditure item,
(b) other asset sales (including sales of the Capital Stock of Subsidiaries)
between any of the Consolidated Companies, and (c) other asset sales (including
sales of the Capital Stock of Subsidiaries) provided that no Default or Event of
Default then exists or would arise by virtue of said sale and the sale price or
the value of said sale (as reasonably determined by the Board of Directors of
the selling Consolidated Company) for said sale is less than the greater of
$20,000,000 or 10% of Consolidated EBITDA at that time.

 

30



--------------------------------------------------------------------------------

Section 8.4 Mergers, Acquisitions, Etc. Merge or consolidate with any other
Person, or acquire by purchase any other person or its assets; provided,
however, that the foregoing restrictions on mergers shall not apply to (a) a
Permitted Acquisition provided that notice of said pending Permitted Acquisition
is given to the Lender along with a certification in form reasonably acceptable
to Lender reasonably prior to said Permitted Acquisition that this Agreement has
been complied with both before and after said Acquisition, (b) mergers between a
Subsidiary of Borrower and Borrower where Borrower is the surviving corporation
or between Subsidiaries of Borrower, or (c) mergers between a third party and
the Borrower where the Borrower is the surviving corporation provided that said
merger is a Permitted Acquisition; provided, however, that no transaction
pursuant to clauses (a), (b), or (c) shall be permitted if any Default or Event
of Default otherwise exists at the time of such transaction or would otherwise
arise as a result of such transaction.

Section 8.5 Investments, Loans. Etc. Make, permit or hold any Investments in any
Person, or otherwise acquire or hold any Subsidiaries, other than:

(a) Those investments referenced in Schedule 8.5.

(b) Investments in Subsidiaries, provided, however, nothing in this
Section 8.5(b) shall be deemed to authorize an investment in any entity that is
not a Subsidiary prior to such investment;

(c) Direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
supported by the full faith and credit of the United States and maturing within
one year from the date of creation thereof;

(d) Commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by a nationally recognized credit rating agency;

(e) Time deposits maturing within one year from the date of creation thereof
with, including certificates of deposit issued by the Lender and any office
located in the United States of any bank or trust company which is organized
under the laws of the United States or any state thereof and has assets
aggregating at least $500,000,000, including without limitation, any such
deposits in Eurodollars issued by a foreign branch of any such bank or trust
company;

(f) Investments made by Plans;

(g) Permitted Intercompany Loans on terms and conditions acceptable to the
Lender;

(h) Investments in stock or assets of another entity which thereby becomes a
Subsidiary, in an aggregate amount not to exceed $5,000,000 in cash
consideration, which transaction constitutes a Permitted Acquisition; and

(i) Advances made to employees in the ordinary and normal course of business
consistent with past practice and for business purposes, and which advances are
repaid by the employee within thirty (30) days.

Section 8.6 Sale and Leaseback Transactions. Sell or transfer any property, real
or personal, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property which any Consolidated Company intends to
use for substantially the same purpose or purposes as the property being sold or
transferred.

Section 8.7 Transactions with Affiliates. Except as otherwise approved in
writing by the Lender:

(a) Enter into any material transaction or series of related transactions which
in the aggregate would be material, whether or not in the ordinary course of
business, with any Affiliate of any Consolidated Company (but excluding any
Affiliate which is also a Wholly Owned Subsidiary), other than on terms and
conditions substantially as favorable to such Consolidated Company as would be
obtained by such Consolidated Company at the time in a comparable arm’s length
transaction with a Person other than an Affiliate.

 

31



--------------------------------------------------------------------------------

(b) Convey or transfer to any other Person (including any other Consolidated
Company) any real property, buildings, or fixtures used in the manufacturing or
production operations of any Consolidated Company, or convey or transfer to any
other Consolidated Company any other assets (excluding conveyances or transfers
in the ordinary course of business) if at the time of such conveyance or
transfer any Default or Event of Default exists or would exist as a result of
such conveyance or transfer.

Section 8.8 Optional Prepayments. Make any payment in violation of the
subordination provisions of any Subordinated Debt.

Section 8.9 Changes in Business. Enter into any business which is substantially
different from that presently conducted by the Consolidated Companies taken as a
whole.

Section 8.10 ERISA. Take or fail to take any action with respect to any Plan of
any Consolidated Company or, with respect to its ERISA Affiliates, any Plans
which are subject to Title IV of ERISA or to continuation health care
requirements for group health plans under the Code, including without limitation
(a) establishing any such Plan, (b) amending any such Plan (except where
required to comply with applicable law), (c) terminating or withdrawing from any
such Plan, or (d) incurring an amount of unfunded benefit liabilities, as
defined in Section 4001(a)(18) of ERISA, or any withdrawal liability under Title
IV of ERISA with respect to any such Plan, without first obtaining the written
approval of the Lender and the Required Lender, to the extent that such actions
or failures could result in a Materially Adverse Effect.

Section 8.11 Limitation on Payment Restrictions Affecting Consolidated
Companies. Create or otherwise cause or suffer to exist or become effective, any
consensual encumbrance or restriction on the ability of any Consolidated Company
to (a) pay dividends or make any other distributions on such Consolidated
Company’s stock, or (b) pay any indebtedness owed to Borrower or any other
Consolidated Company, except in each case any consensual encumbrance or
restriction existing under the Credit Documents, the 2004 Note Purchase
Agreement, the 2006 Note Purchase Agreement, or Indebtedness described in
Section 8.1(g) or Section 8.1(l) hereof (in each case, with respect to any such
encumbrance or restriction relating to this Agreement and the other Credit
Documents and the indebtedness and obligations evidenced hereunder and
thereunder, as in effect as of the date hereof or as amended or supplemented in
a manner acceptable to Lender).

Section 8.12 Actions Under Certain Documents. Without the prior written consent
of the Lender (which consent shall not be unreasonably withheld), modify, amend,
cancel or rescind the Intercompany Loans or Intercompany Credit Documents
(except that a loan between Consolidated Companies as permitted by Section 8.1
may be modified or amended so long as it otherwise satisfies the requirements of
Section 8.1), or make demand of payment or accept payment on any Intercompany
Loans permitted by Section 8.1, except that current interest accrued thereon as
of the date of this Agreement and all interest subsequently accruing thereon
(whether or not paid currently) may be paid unless a Default or Event of Default
has occurred and is continuing.

Section 8.13 Financial Statements; Fiscal Year. Borrower shall make no change in
the dates of the fiscal year now employed for accounting and reporting purposes
without the prior written consent of the Lender, which consent shall not be
unreasonably withheld.

Section 8.14 Change of Control. Allow or suffer to occur any change of control
of the Borrower in violation of Section 9.10.

Section 8.15 No Issuance of Capital Stock. Without the prior written consent of
the Lender permit any Subsidiary to issue any additional Capital Stock.

 

32



--------------------------------------------------------------------------------

Section 8.16 No Payments on Subordinated Debt. Without the prior written consent
of the Lender:

(a) The Borrower shall not make or cause any payment of principal to be made on
the Subordinated Debt unless and until all Obligations due the Lender hereunder
are paid in full;

(b) The Borrower shall not make or cause any payment of interest to be made on
the Subordinated Debt except and only to the extent and only during the period
of time permitted under the subordination provisions related thereto; and

(c) Upon the occurrence and continuation of an Event of Default and, as a result
of which, the Lender has elected to exercise any of the remedies under Article
IX, the Borrower shall not thereafter make or permit any payments of any nature
whatsoever to be made on any Subordinated Debt.

Section 8.17 Insurance Business. Without the prior written consent of the Lender
no Consolidated Company may engage in any business in the nature of an insurance
company, in which the Consolidated Company assumes the risk as an insurer.

ARTICLE IX

EVENTS OF DEFAULT

Upon the occurrence and during the continuance of any of the following specified
events (each an “Event of Default”):

Section 9.1 Payments. Borrower shall fail to make promptly when due (including,
without limitation, by mandatory prepayment) any principal payment with respect
to the Loans, or Borrower shall fail to make within five (5) Business Days after
the due date thereof any payment of interest, fee or other amount payable
hereunder;

Section 9.2 Covenants Without Notice. Borrower shall fail to observe or perform
any covenant or agreement contained in Sections 7.8, or 8.1 through 8.17, or
10.2(b);

Section 9.3 Other Covenants. Borrower shall fail to observe or perform any
covenant or agreement contained in this Agreement, other than those referred to
in Sections 9.1 and 9.2, and, if capable of being remedied, such failure shall
remain unremedied for thirty days after the earlier of (a) Borrower’s obtaining
actual knowledge thereof, or (b) written notice thereof shall have been given to
Borrower by Lender;

Section 9.4 Representations. Any representation or warranty made or deemed to be
made by Borrower or any other Credit Party under this Agreement or any other
Credit Document (including the Schedules attached thereto), or any certificate
or other document submitted to the Lender by any such Person pursuant to the
terms of this Agreement or any other Credit Document, shall be incorrect in any
material respect when made or deemed to be made or submitted;

Section 9.5 Non-Payments of Other Indebtedness. Any Consolidated Company shall
fail to make when due (whether at stated maturity, by acceleration, on demand or
otherwise, and after giving effect to any applicable grace period) any payment
of principal of or interest on any Indebtedness (other than the Obligations)
exceeding $1,000,000 in the aggregate;

Section 9.6 Defaults Under Other Agreements. Any Consolidated Company shall fail
to observe or perform any covenants or agreements contained in any agreements or
instruments relating to any of its Indebtedness exceeding $1,000,000 in the
aggregate, or any other event shall occur in respect of Indebtedness exceeding
$1,000,000 if the effect of such failure or other event is to accelerate, or to
permit the holder of such Indebtedness or any other Person to accelerate, the
maturity of such Indebtedness; or any such Indebtedness shall be required to be
prepaid (other than by a regularly scheduled required prepayment) in whole or in
part prior to its stated maturity;

 

33



--------------------------------------------------------------------------------

Section 9.7 Bankruptcy. Any Consolidated Company, shall commence a voluntary
case concerning itself under the Bankruptcy Code or an involuntary case for
bankruptcy is commenced against any Consolidated Company and the petition is not
controverted within ten (10) days, or is not dismissed within sixty (60) days,
after commencement of the case; or a custodian (as defined in the Bankruptcy
Code) is appointed for, or takes charge of, all or any substantial part of the
property of any Consolidated Company; or any Consolidated Company commences
proceedings of its own bankruptcy or to be granted a suspension of payments or
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction, whether now or hereafter in effect, relating to any Consolidated
Company or there is commenced against any Consolidated Company any such
proceeding which remains undismissed for a period of sixty (60) days; or any
Consolidated Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or any
Consolidated Company suffers any appointment of any custodian or the like for it
or any substantial part of its property to continue undischarged or unstayed for
a period of sixty (60) days; or any Consolidated Company makes a general
assignment for the benefit of creditors; or any Consolidated Company shall fail
to pay, or shall state that it is unable to pay, or shall be unable to pay, its
debts generally as they become due; or any Consolidated Company shall call a
meeting of its creditors with a view to arranging a composition or adjustment of
its debts; or any Consolidated Company shall by any act or failure to act
indicate its consent to, approval of or acquiescence in any of the foregoing; or
any corporate action is taken by any Consolidated Company for the purpose of
effecting any of the foregoing;

Section 9.8 ERISA. A Plan of a Consolidated Company or a Plan subject to Title
IV of ERISA of any of its ERISA Affiliates:

(a) shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Code or
Section 302 of ERISA for any plan year or a waiver of such standard is sought or
granted with respect to such Plan under applicable law, the terms of such Plan
or Section 412 of the Code or Section 303 of ERISA; or

(b) is being, or has been, terminated or the subject of termination proceedings
under applicable law or the terms of such Plan; or

(c) shall require a Consolidated Company to provide security under applicable
law, the terms of such Plan, Section 401 or 412 of the Code or Section 306 or
307 of ERISA; or

(d) results in a liability to a Consolidated Company under applicable law, the
terms of such Plan, or Title IV of ERISA;

and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or a Plan that would have a Materially Adverse Effect;

Section 9.9 Money Judgment. A Judgment or order for the payment of money in
excess of $1,000,000 or otherwise having a Materially Adverse Effect shall be
rendered against any other Consolidated Company, and such judgment or order
shall continue unsatisfied (in the case of a money judgment) and in effect for a
period of sixty (60) days during which execution shall not be effectively stayed
or deferred (whether by action of a court, by agreement or otherwise). In regard
to the foregoing, amounts which are fully covered by insurance shall not be
considered in regard to the foregoing $1,000,000 limit.

Section 9.10 Change in Control of Borrower.

(a) Any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Exchange Act), other than the Persons set forth in Schedule 9.10 shall
become the “beneficial owner(s)” (as defined in said Rule 13d-3 of the Exchange
Act) of more than forty percent (40%) of the shares of the outstanding Capital
Stock of Borrower entitled to vote for members of Borrower’s board of directors;

 

34



--------------------------------------------------------------------------------

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (who qualify under any one of the
following) (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or

(c) Any event or condition shall occur or exist which, pursuant to the terms of
any change in control provision, requires or permits the holder(s) of
Indebtedness of any Consolidated Company to require that such Indebtedness be
redeemed, repurchased, defeased, prepaid or repaid, in whole or in part, or the
maturity of such Indebtedness to be accelerated in any respect.

Section 9.11 Default Under Other Credit Documents. There shall exist or occur
any “Event of Default” as provided under the terms of any other Credit Document
(after giving effect to any applicable grace period), or any Credit Document
ceases to be in full force and effect or the validity or enforceability thereof
is disaffirmed by or on behalf of any Credit Party, or at any time it is or
becomes unlawful for any Credit Party to perform or comply with its obligations
under any Credit Document, or the obligations of any Credit Party under any
Credit Document are not or cease to be legal, valid and binding on any such
Credit Party;

Section 9.12 Attachments. An attachment or similar action shall be made on or
taken against any of the assets of any Consolidated Company with an Asset Value
exceeding $1,000,000 in aggregate and is not removed, suspended or enjoined
within thirty (30) days of the same being made or any suspension or injunction
being lifted.

Section 9.13 Default Under Subordinated Loan Documents. An Event of Default
occurs and is continuing under any Subordinated Debt;

Section 9.14 Material Adverse Effect. The occurrence of any Material Adverse
Effect in the financial condition of any Consolidated Company or its business:

then, and in any such event, and at any time thereafter if any Event of Default
shall then be continuing, the Lender may by written notice to Borrower, take any
or all of the following actions, without prejudice to the rights of the Lender
to enforce its claims against Borrower or any other Credit Party: (i) declare
the Term Loan Commitment terminated whereupon the Term Loan Commitment of the
Lender shall terminate immediately and any fees due under this Agreement shall
forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued interest on the Loans, and all
other obligations owing hereunder, to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by Borrower (iii) exercise such
other remedies as are provided to the Lender under any other Credit Document;
(iv) exercise such other rights as may be provided by applicable law; and
(v) declare that all Obligations shall thereafter bear interest at the Default
Rate; provided, that, if an Event of Default specified in Section 9.7 shall
occur, the result which would occur upon the giving of written notice by the
Lender to any Credit Party, as specified in clauses (i), (ii), (iii), (iv) or,
(v) above, shall occur automatically without the giving of any such notice.

ARTICLE X

MISCELLANEOUS

Section 10.1 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telex, telecopy or
similar teletransmission or writing) and shall be given to such party at its
address or applicable teletransmission number set forth on the signature pages
hereof, or such other address or applicable teletransmission number as such
party may hereafter specify by notice to the Lender and Borrower. Each such
notice, request or other communication shall be effective (a) if given by mail,

 

35



--------------------------------------------------------------------------------

seventy-two (72) hours after such communication is deposited in the mails with
first class postage prepaid, addressed as aforesaid, (b) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in the
signature page hereto and the appropriate confirmation is received, or (c) if
given by any other means (including, without limitation, by air courier), when
delivered or received at the address specified in the signature page hereto;
provided that notices to the Lender shall not be effective until received.

Section 10.2 Amendments, Etc.

(a) No amendment or waiver of any provision of this Agreement or the other
Credit Documents, nor consent to any departure by any Credit Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Lender, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. Notwithstanding
the foregoing, no amendment, waiver or consent shall, unless in writing and
signed by the Lender, affect the rights or duties of the Lender under this
Agreement or under any other Credit Document.

(b) In the event that any of the terms or provisions of the SunTrust Loan and/or
any of the agreements, documents or instruments executed in connection with or
in furtherance thereof are amended, restated, supplemented or otherwise altered
or modified in any manner at any time (and from time to time), the Lender shall
have the right (but not the obligation) to require that the Borrower amend,
restate or otherwise alter or modify the terms of any of this Agreement and/or
the other Credit Documents in a manner consistent with and/or at least as
favorable to Lender as such amendment, restatement, alteration or modification
and the Borrower hereby agrees to promptly execute and deliver (or to cause the
execution and delivery by its Subsidiaries, as appropriate) any documents or
instruments and take any steps necessary to effectuate any such amendment.

Section 10.3 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Lender in exercising any right or remedy hereunder or under any other Credit
Document, and no course of dealing between any Credit Party and the Lender,
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right or remedy hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right or remedy
hereunder or thereunder. The rights and remedies herein expressly provided are
cumulative and not exclusive of any rights or remedies which the Lender, would
otherwise have. No notice to or demand on any Credit Party not required
hereunder or under any other Credit Document in any case shall entitle any
Credit Party to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Lender, any other or
further action in any circumstances without notice or demand.

Section 10.4 Payment of Expenses, Etc. Borrower shall:

(a) whether or not the transactions hereby contemplated are consummated, pay all
reasonable, out-of-pocket costs and expenses of the Lender in the administration
(both before and after the execution hereof and including reasonable expenses
actually incurred relating to advice of counsel as to the rights and duties of
the Lender with respect thereto) of, and in connection with the preparation,
execution and delivery of, preservation of rights under, enforcement of, and
refinancing, renegotiation or restructuring of, this Agreement and the other
Credit Documents and the documents and instruments referred to therein, and any
amendment, waiver or consent relating thereto (including, without limitation,
the reasonable fees actually incurred and disbursements of counsel for the
Lender);

(b) subject, in the case of certain Taxes, to the applicable provisions of
Section 4.7(a), pay and hold the Lender harmless from and against any and all
present and future stamp, documentary, intangible and other similar Taxes with
respect to this Agreement, the Note and any other Credit Documents, any
collateral described therein, or any payments due thereunder, including interest
and penalties and save the Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission of Borrower
to pay such Taxes; provided, however, nothing contained in this subsection shall
obligate the Borrower to pay any taxes based on the overall income of the
Lender; and

 

36



--------------------------------------------------------------------------------

(c) indemnify the Lender, and its officers, directors, employees,
representatives, affiliates, advisors and agents from, and hold each of them
harmless against, any and all costs, losses, liabilities, claims, damages or
expenses (including, without limitation, the fees, charges and disbursements of
counsel or any Indemnitee (as defined below)) incurred by or asserted against
any of them (whether or not any of them is designated a party thereto) (an
“Indemnitee”) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement and each other Credit Document or any
agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is party thereto;
provided, however, Borrower shall not be obligated to indemnify any Indemnitee
for any of the foregoing arising out of such Indemnitee’s gross negligence or
willful misconduct or the breach by the Indemnitee of its obligations under this
Agreement;

(d) without limiting the indemnities set forth in Subsection (c) above,
indemnify each Indemnitee for any and all expenses and costs (including without
limitation, remedial, removal, response, abatement, cleanup, investigative,
closure and monitoring costs), losses, claims (including claims for contribution
or indemnity and including the cost of investigating or defending any claim and
whether or not such claim is ultimately defeated, and whether such claim arose
before, during or after any Credit Party’s ownership, operation, possession or
control of its business, property or facilities or before, on or after the date
hereof, and including also any amounts paid incidental to any compromise or
settlement by the Indemnitee or Indemnitees to the holders of any such claim),
lawsuits, liabilities, obligations, actions, judgments, suits, disbursements,
encumbrances, liens, damages (including without limitation damages for
contamination or destruction of natural resources), penalties and fines of any
kind or nature whatsoever (including without limitation in all cases the
reasonable fees actually incurred, other charges and disbursements of counsel in
connection therewith) incurred, suffered or sustained by that Indemnitee based
upon, arising under or relating to Environmental Laws based on, arising out of
or relating to in whole or in part, the existence or exercise of any rights or
remedies by any Indemnitee under this Agreement, any other Credit Document or
any related documents (but excluding those incurred, suffered or sustained by
any Indemnitee as a result of any action taken by or on behalf of the Lender
with respect to any Subsidiary of Borrower (or the assets thereof) owned or
controlled by the Lender). The indemnity permitted in this clause (d) shall
(i) not apply as to any Indemnity to any costs or expenses in connection with
any condition, suspected condition, threatened condition or alleged condition
which first arises and occurs after said Indemnitee Lender succeeds to the
ownership of, takes possession of or operates the business or any property of
the Borrower or any of its Subsidiaries, and (ii) in the case of cleanup,
investigative, closure and monitoring costs concerning or relating to Hazardous
Materials or any Environmental Laws shall only apply after an Event of Default
has occurred and is continuing provided that the Credit Party is then
undertaking and fulfilling all its obligations under this Agreement and
Environmental Laws with respect to said cleanup, investigation, closure and
monitoring.

If and to the extent that the obligations of Borrower under this Section 10.4
are unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.

Section 10.5 Right of Set-Off. In addition to and not in limitation of all
rights of offset that the Lender may have under applicable law, the Lender
shall, upon the occurrence and during the continuance of any Event of Default
and whether or not the Lender has made any demand or any Credit Party’s
obligations are matured, have the right to appropriate and apply to the payment
of any Credit Party’s obligations hereunder and under the other Credit
Documents, all deposits of any Credit Party (general or special, time or demand,
provisional or final, other than escrow or trust accounts denoted as such) then
or thereafter held by and other indebtedness or property then or thereafter
owing by the Lender, whether or not related to this Agreement or any transaction
hereunder. The Lender shall promptly notify Borrower of any offset hereunder.

 

37



--------------------------------------------------------------------------------

Section 10.6 Benefit of Agreement.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto,
provided that Borrower may not assign or transfer any of its interest hereunder
without the prior written consent of the Lender except as otherwise provided in
this Agreement.

(b) The Lender may make, carry or transfer Loans at, to or for the account of,
any of its branch offices or the office of an Affiliate of the Lender.

(c) The Lender may assign all or a portion of its interests, rights and
obligations under this Agreement.

(d) The Lender may, without the consent of Borrower, sell participations to one
or more of its Affiliate banks in all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments in the Loans
owing to it and the Note held by it).

(e) The Lender or participant may, in connection with the assignment or
participation or proposed assignment or participation, pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant any
information relating to Borrower or the other Consolidated Companies furnished
to the Lender by or on behalf of Borrower or any other Consolidated Company.
With respect to any disclosure of confidential, non-public, proprietary
information, such proposed assignee or participant shall agree to use the
information only for the purpose of making any necessary credit judgments with
respect to this credit facility and not to use the information in any manner
prohibited by any law, including without limitation, the securities laws of the
United States. The proposed participant or assignee shall agree not to disclose
any of such information except (i) to directors, employees, auditors or counsel
to whom it is necessary to show such information, each of whom shall be informed
of the confidential nature of the information, (ii) in any statement or
testimony pursuant to a subpoena or order by any court, governmental body or
other agency asserting jurisdiction over such entity, or as otherwise required
by law (provided prior notice is given to Borrower and the Lender unless
otherwise prohibited by the subpoena, order or law), and (iii) upon the request
or demand of any regulatory agency or authority with proper jurisdiction. The
proposed participant or assignee shall further agree to return all documents or
other written material and copies thereof received from the Lender or Borrower
relating to such confidential information unless otherwise properly disposed of
by such entity.

(f) The Lender may at any time assign all or any portion of its rights in this
Agreement and the Note issued to it to a Federal Reserve Bank; provided that no
such assignment shall release the Lender from any of its obligations hereunder.

(g) If (i) any Taxes referred to in Section 4.7(a) have been levied or imposed
so as to require withholdings or deductions by Borrower and payment by Borrower
of additional amounts to the Lender as a result thereof, (ii) the Lender shall
make demand for payment of any material additional amounts as compensation for
increased costs pursuant to Section 4.10 or for its reduced rate of return
pursuant to Section 4.16, or (iii) the Lender shall decline to consent to a
modification or waiver of the terms of this Agreement or the other Credit
Documents requested by Borrower, then and in such event, upon request from
Borrower delivered to the Lender, such Lender shall assign, without recourse and
without representations and warranties, all of its rights and obligations under
this Agreement and the other Credit Documents to another lender selected by
Borrower, in consideration for the payment by such assignee to the Lender of the
principal of, and interest on, the outstanding Loans accrued to the date of such
assignment, and the assumption of such Lender’s Commitment hereunder, together
with any and all other amounts owing to such Lender under any provisions of this
Agreement or the other Credit Documents accrued to the date of such assignment.

 

38



--------------------------------------------------------------------------------

Section 10.7 Governing Law; Submission to Jurisdiction.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
UNDER THE NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND BE
GOVERNED BY THE INTERNAL LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF) OF THE STATE OF FLORIDA.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE NOTE OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE CIRCUIT COURT OF ORANGE COUNTY,
FLORIDA, OR ANY OTHER COURT OF THE STATE OF FLORIDA OR OF THE UNITED STATES OF
AMERICA FOR THE MIDDLE DISTRICT OF FLORIDA, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, BORROWER HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND, TO THE
EXTENT PERMITTED BY LAW, BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LITIGATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

(c) BORROWER HEREBY IRREVOCABLY DESIGNATES THE PRESIDENT OF THE BORROWER, AS SO
DESIGNATED FROM TIME TO TIME, AT THE ADDRESS SET FORTH ON THE BORROWER’S
SIGNATURE PAGE TO THIS AGREEMENT AS ITS DESIGNEE, APPOINTEE AND LOCAL AGENT TO
RECEIVE, FOR AND ON BEHALF OF BORROWER, SERVICE OF PROCESS IN SUCH RESPECTIVE
JURISDICTIONS IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR THE NOTE OR ANY DOCUMENT RELATED THERETO. IT IS UNDERSTOOD THAT A COPY OF
SUCH PROCESS SERVED ON SUCH LOCAL AGENT WILL BE PROMPTLY FORWARDED BY SUCH LOCAL
AGENT AND BY THE SERVER OF SUCH PROCESS BY MAIL TO BORROWER AT ITS ADDRESS SET
FORTH OPPOSITE ITS SIGNATURE BELOW, BUT, TO THE EXTENT PERMITTED BY LAW, THE
FAILURE OF BORROWER TO RECEIVE SUCH COPY SHALL NOT AFFECT IN ANY WAY THE SERVICE
OF SUCH PROCESS. BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
BORROWER AT ITS SAID ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE IN ACCORDANCE
WITH SECTION 10.1.

(d) Nothing herein shall affect the right of the Lender or any Credit Party to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against Borrower in any other jurisdiction.

Section 10.8 Independent Nature of Lender’s Rights. The amounts payable at any
time hereunder to the Lender shall be a separate and independent debt, and the
Lender shall be entitled to protect and enforce its rights pursuant to this
Agreement and the Note, and it shall not be necessary for any other Person to be
joined as an additional party in any proceeding for such purpose.

Section 10.9 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

39



--------------------------------------------------------------------------------

Section 10.10 Effectiveness; Survival.

(a) This Agreement shall become effective on the date (the “Effective Date”) on
which all of the parties hereto shall have signed a counterpart hereof (whether
the same or different counterparts) and shall have delivered the same to the
Lender pursuant to Section 10.1.

(b) The obligations of Borrower intended to survive hereunder shall so survive
payment in full of the Note provided, however, the obligations of the Borrower
under Sections 4.7, 4.10, 4.11, 4.12, and 4.13 hereof shall survive for ninety
(90) days after the earlier of payment in full of the Note or the Maturity Date.
All representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement, the other Credit Documents, and
such other agreements and documents, the making of the Loans hereunder, and the
execution and delivery of the Note.

Section 10.11 Severability. In case any provision in or obligation under this
Agreement or the other Credit Documents shall be invalid, illegal or
unenforceable, in whole or in part, in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

Section 10.12 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitation of, another covenant, shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists.

Section 10.13 Change in Accounting Principles, Fiscal Year or Tax Laws. If
(a) any preparation of the financial statements referred to in Section 7.7
hereafter occasioned by the promulgation of rules, regulations, pronouncements
and opinions by or required by the Financial Accounting Standards Board or the
American Institute of Certified Public Accounts (or successors thereto or
agencies with similar functions) (other than changes mandated by FASB 106)
result in a material change in the method of calculation of financial covenants,
standards or terms found in this Agreement, (b) there is any change in
Borrower’s fiscal quarter or fiscal year, or (c) there is a material change in
federal tax laws which materially affects any of the Consolidated Companies’
ability to comply with the financial covenants, standards or terms found in this
Agreement, Borrower and the Lender agree to enter into negotiations in order to
amend such provisions so as to equitably reflect such changes with the desired
result that the criteria for evaluating any of the Consolidated Companies,
financial condition shall be the same after such changes as if such changes had
not been made. Unless and until such provisions have been so amended, the
provisions of this Agreement shall govern.

Section 10.14 Headlines Descriptive; Entire Arrangement. The headings of the
several sections and subsections of this Agreement are inserted for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

Section 10.15 Time is of the Essence. Time is of the essence in interpreting and
performing this Agreement and all other Credit Documents.

Section 10.16 Usury. It is the intent of the parties hereto not to violate any
federal or state law, rule or regulation pertaining either to usury or to the
contracting for or charging or collecting of interest, and Borrower and Lender
agree that, should any provision of this Agreement or of the Note, or any act
performed hereunder or thereunder, violate any such law, rule or regulation,
then the excess of interest contracted for or charged or collected over the
maximum lawful rate of interest shall be applied to the outstanding principal
indebtedness due to Lender by Borrower under this Agreement.

Section 10.17 Construction. Should any provision of this Agreement require
judicial interpretation, the parties hereto agree that the court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that a document is to be more strictly construed against the party who itself or
through its agents prepared the same, it being agreed that Borrower, Lender and
their respective agents have participated in the preparation hereof.

 

40



--------------------------------------------------------------------------------

Section 10.18 No Incorporation into Note. This Agreement is expressly not
incorporated by reference into the Note.

Section 10.19 Entire Agreement. This Agreement, the other Credit Documents, and
the agreements and documents required to be delivered pursuant to the terms of
this Agreement constitute the entire agreement among the parties hereto and
thereto regarding the subject matters hereof and thereof and supersede all prior
agreements, representations and understandings related to such subject matters.

Signature Page Follows

 

41



--------------------------------------------------------------------------------

SIGNATURE PAGE TO TERM LOAN AGREEMENT

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

    BORROWER:     BROWN & BROWN, INC. Address for Notices:   By:  

 

    Cory T. Walker 220 South Ridgewood Avenue     Senior Vice President,
Treasurer Daytona Beach, Florida 23115-2412     and Chief Financial Officer
Attention: Cory T. Walker     Telephone No.: (386) 239-7250     Telecopy No.:
(386) 239-7252    

With a copy to:

 

Laurel L. Grammig

Chief Corporate Counsel

BROWN & BROWN, INC.

3101 W. MLK Blvd., Ste. 400

Tampa, Florida 33607

Telephone No.: (813) 222-4277

Telecopy No.: (813) 222-4464

      LENDER: Address for Notices:  

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION

JPMorgan Chase Bank, National Association

10 S. Dearborn Street, Floor 9

Chicago, Illinois 60603

  By:  

 

Attention: Lana Skopcenko     Telephone: 312 325 3216     Telecopy: 312 386 7632
   

 

42



--------------------------------------------------------------------------------

Schedule 6.1

ORGANIZATION AND OWNERSHIP OF SUBSIDIARIES

Subsidiaries of the Borrower and Ownership of Subsidiary Stock

One hundred percent (100%) of the outstanding shares of Capital Stock of each
direct subsidiary (that is, those companies listed without any symbol preceding
them) are owned by Brown & Brown, Inc.

 

  •  

= indirect subsidiary, whose outstanding shares of Capital Stock (or, in the
case of companies identified as limited liability companies, membership
interests) are owned 100% by the direct subsidiary (company listed without any
symbol preceding its name) listed above the name of such indirect subsidiary

 

  •  

= indirect subsidiary whose outstanding shares of Capital Stock are owned 100%
by the indirect subsidiary (company with • symbol preceding its name) listed
above the name of such indirect subsidiary

Acumen Re Management Corporation (DE)

Advocator Group Holding Company, Inc. (FL)

 

  •  

AG Insurance Services, LLC (FL)

 

  •  

Brown & Brown of Massachusetts, LLC (MA)

 

  •  

The Advocator Group, LLC (FL)

AFC Insurance, Inc. (PA)

Allocation Services, Inc. (FL)

American Specialty Insurance & Risk Services, Inc. (IN)

Apex Insurance Agency, Inc. (VA)

Arrowhead General Insurance Agency SuperHolding Corp. (DE)

 

  •  

Arrowhead General Insurance Agency Holding Corp. (DE)

 

  •  

Arrowhead General Insurance Agency, Inc. (MT)

 

  •  

AGIA Premium Finance Company, Inc. (CA)

 

  •  

Alexander Anthony Insurance, LLC (UT)

 

  •  

American Claims Management, Inc. (CA)

 

  •  

Superior Recovery Services, Inc. (CA)

 

  •  

Premier Interpreting & Transportation, Inc. (CA)

 

  •  

Investigation Solutions, Inc. (CA)

 

  •  

Independent Consulting & Risk Management Services, Inc. (CA)

 

  •  

Pacific Claims Service, Inc. (CA)

 

  •  

YouZoom Insurance Services, Inc. (CA)

Azure International Holding Co. (DE)

B&B Protector Plans, Inc. f/k/a Underwriters Services, Inc. (FL)

B&B TN Holding Company (DE)

 

  •  

Brown & Brown of Tennessee, Inc. (TN)

Braishfield Associates, Inc. (FL)

 

  •  

Braishfield Associates of New York, Inc. (NY)

Brown & Brown Agency of Insurance Professionals, Inc. (OK)

 

  •  

Graham-Rogers, Inc. (OK)

Brown & Brown Disaster Relief Foundation (FL non-profit)

Brown & Brown Insurance Agency of Virginia, Inc. (VA)

Brown & Brown Insurance of Arizona, Inc. (AZ)

 

  •  

Brown & Brown of New Mexico, Inc. (NM)

Brown & Brown Insurance of Georgia, Inc. (GA)

Brown & Brown Insurance of Nevada, Inc. (NV)

Brown & Brown Insurance Services of California, Inc. f/k/a Brown & Brown of
Northern California, Inc. (CA)

 

  •  

Brown & Brown Insurance Brokers of Sacramento, Inc. (CA)



--------------------------------------------------------------------------------

Brown & Brown Lone Star Insurance Services, Inc. f/k/a Brown & Brown Insurance
Services of San Antonio, Inc. (TX)

Brown & Brown Metro, Inc. (NJ)

Brown & Brown of Arkansas, Inc. (AR)

Brown & Brown of Bartlesville, Inc. (OK)

Brown & Brown of Central Michigan, Inc. (MI)

Brown & Brown of Central Oklahoma, Inc. (OK)

Brown & Brown of Colorado, Inc. (CO)

Brown & Brown of Connecticut, Inc. (CT)

Brown & Brown of Delaware, Inc. (DE)

Brown & Brown of Detroit, Inc. f/k/a Alcos, Inc. (MI)

Brown & Brown of Florida, Inc. f/k/a & B Insurance Services, Inc. (FL)

 

  •  

Axiom Re, Inc. (FL)

 

  •  

Brown & Brown of Garden City, Inc. f/k/a Ernest Smith Insurance Agency, Inc.
(FL)

 

  •  

Halcyon Underwriters, Inc. (FL)

 

  •  

MacDuff Underwriters, Inc. (FL)

 

  •  

MacDuff America, Inc. (FL)

Brown & Brown of Illinois, Inc. (IL)

Brown & Brown of Iowa, Inc. (IA)

Brown & Brown of Kentucky, Inc. (KY)

Brown & Brown of Louisiana, Inc. (LA)

Brown & Brown of Michigan, Inc. (MI)

Brown & Brown of Minnesota, Inc. (MN)

Brown & Brown of Missouri, Inc. (MO)

Brown & Brown of New Hampshire, Inc. (NH)

Brown & Brown of New Jersey, Inc. (NJ)

 

  •  

Brown & Brown of Lehigh Valley, Inc. (PA)

Brown & Brown of New York, Inc. (NY)

Brown & Brown of North Dakota, Inc. (ND)

Brown & Brown of Northern California, Inc. (CA)

Brown & Brown of Northern Illinois, Inc. f/k/a John Manner Insurance Agency,
Inc. (DE)

Brown & Brown of Ohio, Inc. (OH)

 

  •  

Brown & Brown of Indiana, Inc. (IN)

 

  •  

Brown & Brown of Southwest Indiana, Inc. (IN)

Brown & Brown of Pennsylvania, Inc. (PA)

Brown & Brown of South Carolina, Inc. (SC)

Brown & Brown of the West, Inc. f/k/a CITA Insurance Brokers, Inc. (CA)

Brown & Brown of Washington, Inc. (WA)

 

  •  

International E&S Insurance Brokers, Inc. f/k/a Azure VI Merger Co. (CA)

Brown & Brown of West Virginia, Inc. (WV)

Brown & Brown of Wisconsin, Inc. (WI)

Brown & Brown Program Insurance Services of California, Inc. (CA)

Brown & Brown Realty Co. (DE)

CC Acquisition Corp. (FL)

Colonial Claims Corporation (FL)

Conduit Insurance Managers, Inc. (TX)

ECC Insurance Brokers, Inc. (IL)

ELOHSSA, Inc. (FL)

Energy & Marine Underwriters, Inc. (LA)

Healthcare Insurance Professionals, Inc. (TX)

Hull & Company, Inc. (FL)

 

  •  

Hull & Company of New York, Inc. (NY)

Industry Consulting Group, Inc. f/k/a ICG Acquisition Corp. (FL)

Lancer Claims Services, Inc. (NV)



--------------------------------------------------------------------------------

Madoline Corporation (FL)

 

  •  

Florida Intracoastal Underwriters, Limited Co. (FL)

Monarch Management Corporation (KS)

Pacific Merger Corp. (DE)

Payease Financial, Inc. (OK)

Peachtree Special Risk Brokers, LLC (GA)

 

  •  

Peachtree Special Risk Brokers of New York, LLC (NY)

Preferred Governmental Claim Solutions, Inc. (FL)

Proctor Financial, Inc. (MI)

Program Management Services, Inc. (FL)

Public Risk Underwriters, Inc. (F)

 

  •  

Public Risk Underwriters Insurance Services of Texas, LLC (TX)

 

  •  

Public Risk Underwriters of Florida, Inc. (FL)

 

  •  

Public Risk Underwriters of Georgia, Inc. (GA)

 

  •  

Public Risk Underwriters of Illinois, LLC (IL)

 

  •  

Public Risk Underwriters of Indiana, Inc. (IN)

 

  •  

Public Risk Underwriters of New Jersey, Inc. (NJ)

 

  •  

Public Risk Underwriters of the Northwest, Inc. (WA)

Risk Management Associates, Inc. (FL)

Title Pac, Inc. (OK)



--------------------------------------------------------------------------------

Schedule 6.4

TAX FILINGS AND PAYMENTS

-NONE-



--------------------------------------------------------------------------------

Schedule 6.5

CERTAIN PENDING AND THREATENED LITIGATION

-NONE-



--------------------------------------------------------------------------------

Schedule 6.7

LIENS ON BORROWER ASSETS

-NONE-



--------------------------------------------------------------------------------

Schedule 6.11

EMPLOYEE BENEFIT MATTERS

-NONE-



--------------------------------------------------------------------------------

Schedule 6.13

OUTSTANDING DEBT AND DEFAULTS

 

Brown & Brown, Inc.   Long Term Debt Schedule - Lead Schedule   29-Dec-11
30-Nov-11  

 

Branch

   Date
of Note     

Creditor

   Balance
11/30/11  

Long-Term Credit Agreement:

        

Corporate

     06/28/04       SunTrust LOC      —     

Corporate

     07/15/04       Variable Annuity - Series B - (RB-1)      32,500,00.00   

Corporate

     07/15/04       US Life - Series B - (RB-2)      7,500,000.00   

Corporate

     07/15/04       American Int’l life - Series B - (RB-3)      5,000,000.00   

Corporate

     07/15/04       AIG Life - Series B - (RB-4)      5,000,000.00   

Corporate

     07/15/04       New York Life - Series B - (RB-5)      9,500,000.00   

Corporate

     07/15/04       New York Life 2 - Series B - (RB-6)      5,000,000.00   

Corporate

     07/15/04       New York Life 3 - Series B - (RB-7)      500,000.00   

Corporate

     07/15/04       Prudential - Series B - (RB-8)      10,500,000.00   

Corporate

     07/15/04       Hare & Co. - Series B - (RB-9)      3,850,000.00   

Corporate

     07/15/04       American Bankers - Series B - (RB-10)      2,000,000.00   

Corporate

     07/15/04       American Memorial - Series B - (RB-11)      2,000,000.00   

Corporate

     07/15/04       Fortis Insurance - Series B - (RB-12)      1,150,000.00   

Corporate

     07/15/04       John Alden Life - Series B - (RB-13)      1,500,000.00   

Corporate

     07/15/04       Phoenix Life - Series B - (RB-14)      4,000,000.00   

Corporate

     07/15/04       PHL - Series B - (RB-15)      500,000.00   

Corporate

     07/15/04       PHL 2 - Series B - (RB-16)      1,500,000.00   

Corporate

     07/15/04       Life Ins. Of the SW - Series B - (RB-17)      6,000,000.00
  

Corporate

     07/15/04       Assurity Life Insurance Company - Series B - (RB-18)     
2,000,000.00   

Corporate

     12/22/06       Prudential Managed - Series C - (RC-1)      11,300,000.00   

Corporate

     12/22/06       PRIAC - Series C (RC-2)      12,500,000.00   

Corporate

     12/22/06       Prudential - Series C - (RC-3)      1,200,000.00   

Corporate

     02/01/08       The Prudential Insurance Company - Series D - (RD-1)     
12,500,000.00   

Corporate

     02/01/08       The Prudential Insurance Company - Series D - (RD-2)     
82,655,000.00   

Corporate

     02/01/08       How & Co. Series D - (RD-3)      3,250,000.00   

Corporate

     09/15/11       The Prudential Insurance Company of America - Series E
(RE-1)      4,330,000.00   

Corporate

     09/15/11       The Prudential Insurance Company of America - Series E
(RE-2)      82,655,000.00   

Corporate

     09/15/11       Prudential Retirement Insurance and Annuity Company - Series
E - (RE-3)      3,250,000.00   

Corporate

     09/15/11       Prudential Retirement Guaranteed Cost Business Trust -
Series E - (RE-4)      3,100,000.00   

Corporate

     09/15/11       Pruco Life Insurance Company of New Jersey - Series E -
(RE-5)      3,675,000.00   

Corporate

     09/15/11       MTL Insurance Company - Series E - (RE-6)      3,000,000.00
           

 

 

 

Sub-Total

         $ 250,000,000   

Acquisitions:

        

Atlanta

     07/02/10       Eberhart & Company Insurors, Inc.      66,666.67   

Plymouth Meeting

     10/01/10       Greystone Benefits (Daniel McCormick)      168,197.99   

Syracuse

     12/08/10       Ladd’s Agency (Indemnity Holdback)      245,964.08   

Syracuse

     12/08/10       Ladd’s Agency (Martino Holdback)      70,000.00   

Portland

     01/11/11       Nies Insurance Agency, Inc.      549,507.36   

Seattle-Balcos

     07/11/11       Combined Insurance Service Corp.      74,600.00   

Saginaw

     09/01/11       Public Employee Benefits Solutions, LLC      570,000.00   
        

 

 

 

Sub-Total

         $ 1,744,936.10            

 

 

 

Total Debt

         $ 251,744,936.10            

 

 

 



--------------------------------------------------------------------------------

Schedule 6.14

CONFLICTING AGREEMENTS

-NONE-



--------------------------------------------------------------------------------

Schedule 6.15(a)

ENVIRONMENTAL COMPLIANCE

-NONE-



--------------------------------------------------------------------------------

Schedule 6.15(b)

ENVIRONMENTAL NOTICES

-NONE-



--------------------------------------------------------------------------------

Schedule 6.15(c)

ENVIRONMENTAL PERMITS

-NONE-



--------------------------------------------------------------------------------

Schedule 6.17

PATENT, TRADEMARK, LICENSE, AND OTHER INTELLECTUAL PROPERTY MATTERS

-NONE-



--------------------------------------------------------------------------------

Schedule 6.21

LABOR AND EMPLOYMENT MATTERS

-NONE-



--------------------------------------------------------------------------------

Schedule 6.22

INTERCOMPANY LOANS

-NONE-



--------------------------------------------------------------------------------

Schedule 6.23

BURDENSOME RESTRICTIONS

-NONE-



--------------------------------------------------------------------------------

Schedule 6.27(a)

PLACES OF BUSINESS

 

12/29/2011    Page 1 of 13

Brown & Brown, Inc.

Number of Physical Locations & Profit Centers Per State

 

Profit Center # and Name

 

PO Box Information

 

Street Address

 

Suite

 

City

        State     Zip Code

ARKANSAS (AR)

             

124 Little Rock

   

2120 Riverfront Drive

  Suite 200   Little Rock       AR      72202

559 Northwest Arkansas

   

1479 Executive Place

  Suite A   Springdale       AR      72762

130 Russellville

 

P.O. Box 40 (zip 72811)

 

706 W. Main

    Russellville       AR      72801       Locations within ARKANSAS     3     
        Profit Centers within ARKANSAS     3       

ARIZONA (AZ)

             

408 Big Sky Underwriters

   

6202 East McKellips #40

    Mesa       AZ      85215

83 Phoenix

 

P.O. Box 2800

 

2800 N. Central Ave

  Suite 1600   Phoenix       AZ      85002

91 Prescott

 

Caller Box 4560 (zip 86304)

 

1579 W.Gurley Street

  Suite A   Prescott       AZ      86305       Locations within ARIZONA     3   
          Profit Centers within ARIZONA     3       

CALIFORNIA (CA)

             

133 CalSurance

  P.O. Box 7048, (zip 92863-7048)  

681 S. Parker Street

  Suite 300   Orange       CA      92868-4719

552 CITA Insurance Svcs

  P.O. Box 7048, (zip 92863-7048)  

681 S. Parker Street

  Suite 200   Orange       CA      92868-4719

584 Connect

   

One Kaiser Plaza

  Suite 1101   Oakland       CA      94612

421 Hull-Newport Beach

   

1600 Dove Street

  Suite 315   Newport Beach       CA      92660

423 Hull-Stockton

   

2389 W. March Lane

  Suite 200   Stockton       CA      95207

115 Novato

   

9 Commercial Blvd

  Suite 100   Novato       CA      94949

583 Oakland

   

One Kaiser Plaza

  Suite 1101   Oakland       CA      94612

583 Oakland

   

3697 Mt. Diablo Blvd.

  Suite 100   Lafayette       CA      94549

583 Oakland

   

3554 Round Barn Blvd.

  Suite 309   Santa Rosa       CA      95403

132 Orange County

 

P.O. Box 6989 (zip 92863)

 

500 N. State College Blvd.

  Suite 400   Orange       CA      92868

576 Rocklin

   

5750 West Oaks Boulevard

  Suite 140   Rocklin       CA      95765

576 Rocklin

   

535 Menlo Drive

  Suite B   Rocklin       CA      95765

142 Santa Barbara

   

1025 Chapala Street

    Santa Barbara       CA      93101

142 Santa Barbara

   

30851 Agoura Rd.

  Suite 205   Agoura Hills       CA      91301

542 Stockton

   

1330 W. Fremont St.

    Stockton       CA      95203

541 Woodland Hills

   

21051 Warner Center Lane

  Suite 210   Woodland Hills       CA      91367       Locations within
CALIFORNIA     14              Profit Centers within CALIFORNIA     12       



--------------------------------------------------------------------------------

12/29/2011    Brown & Brown, Inc.    Page 2 of 13    Number of Physical
Locations & Profit Centers Per State   

 

Profit Center # and Name

  

PO Box Information

  

Street Address

  

Suite

   City           State   

Zip Code

COLORADO (CO)

                    

275 Colorado Springs

      101 North Cascade    Suite 410    Colorado Springs       CO    80903

267 Denver

      1660 South Albion Street    Suite 525    Denver       CO    80222

266 Ft. Collins

   P.O. Box 2226 (zip 80522)    125 S.Howes, 5th Floor       Ft. Collins      
CO    80521

491 Hull-Denver

      8400 East Prentice Ave.    Suite 535    Greenwood Village       CO   
80111-3257

432 Hull-Lincoln

      8400 East Prentice Ave.    Suite 535    Greenwood Village       CO   
80111

563 Protocols

      1350 Independence St.       Lakewood       CO    80215

578 PSR-Denver

      8400 East Prentice Ave.    Suite 535    Greenwood Village       CO   
80111

272 Steamboat Springs

   P.O. Box 775043 (zip 80477)    675 Snapdragon Way    Suite 200    Steamboat
      CO    80487          Locations within COLORADO      6                  
Profit Centers within COLORADO      8         

CONNECTICUT (CT)

                    

191 Axiom Re

      10 Bay Street       Westport       CT    06880

102 Hartford

   P.O. Box 50 (zip 06050)    55 Capital Blvd.    Suite 102    Rocky Hill      
CT    06067

102 Hartford

      65 Boston Post Road       Waterford       CT    06385

583 Oakland

      384C Merrow Road       Tolland       CT    06084          Locations within
CONNECTICUT      4                   Profit Centers within CONNECTICUT      3   
     

DELAWARE (DE)

                    

526 B&B Private Client Gr

      200 Continental Drive    Suite 402    Newark       DE    19713         
Locations within DELAWARE      1                   Profit Centers within
DELAWARE      1         



--------------------------------------------------------------------------------

12/29/2011    Brown & Brown, Inc.    Page 3 of 13    Number of Physical
Locations & Profit Centers Per State   

 

Profit Center # and Name

 

PO Box Information

 

Street Address

 

Suite

 

City

 

State

  Zip Code

FLORIDA (FL)

           

176 Braishfield

    2966 Commerce Park Drive     Orlando   FL   32819

  44  Brevard

    7341 Office Park Place   Suite 202A   Melbourne   FL   32940

  74  Brooksville

 

P.O. Box 548

(zip 34605-0548)

  273 North Broad Street     Brooksville   FL   34601

549  Columbia

    3101 West Dr. Martin Luther King Jr. Blvd.   Suite 400   Tampa   FL   33607

549  Columbia

    404 Kelly Plantation Drive   Unit 106   Destin   FL   32541

543  CPA Protector Plan

    3101 West Dr. Martin Luther King Jr. Blvd.   Suite 400   Tampa   FL   33607

  33  Daytona

 

P.O. Box 2412

(zip 32115)

  220 S. Ridgewood Avenue     Daytona Beach   FL   32114-2412

    5  Dental

    3101 West Dr. Martin Luther King Jr. Blvd.   Suite 400   Tampa   FL   33607

404  DVUA New Jersey

    780 Carillon Parkway   Suite 200   St. Petersburg   FL   33716

532  Evergreen Re

    1000 SE Monterey Commons Blvd.   Suite 301   Stuart   FL   34996

  94  FIU

    1600 Sawgrass Corporate Parkway   Suite 200   Sunrise   FL   33323

  53  Ft, Lauderdale

 

P.O. Box 5727

(zip 33310-5727)

  1201 West Cypress Creek Road   Suite 130   Ft. Lauderdale   FL   33309-2366

  45  Ft, Myers

    3820 Colonial Blvd.   Suite 200   Ft. Myers   FL   33966

  68  Halcyon

    2600 Lake Lucien Drive   Suite 304   Maitland   FL   32751-7234

566  Homestead

    1780 North Krome Avenue     Homestead   FL   33030

566  Homestead

    31 Ocean Reef Drive   Suite B-201   Key Largo   FL   33037

566  Homestead

    103400 Overseas Highway   Suite 238   Key Largo   FL   33037

411  Hull-Ft. Lauderdale

    800 Carillon Parkway   Suite 150   St. Petersburg   FL   33716

411  Hull-Ft. Lauderdale

    2150 S. Andrews Avenue     Ft. Lauderdale   FL   33316

416  Hull-Jacksonville

    8381 Dix Ellis Trail   Suite 100   Jacksonville   FL   32256

412  Hull-Tampa Bay

    800 Carillon Parkway   Suite 150   St. Petersburg   FL   33716

  70  Jacksonville

    10151 Deerwood Park Blvd., Bldg. 100   Suite 100   Jacksonville   FL   32256

    7  Lawyers

    3101 West Dr. Martin Luther King Jr. Blvd.   Suite 400   Tampa   FL   33607

  72  Leesburg

  P.O. Box 491636   900 N. 14th Street     Leesburg   FL   34748

  69  MacDuff-Daytona

    1717 North Clyde Morris Blvd   Suite 120   Daytona Beach   FL   32117-5532

  50  Miami

    14900 NW 79th Court   Suite 200   Miami Lakes   FL   33016

  55  Monticello

 

P.O. Box 569

(zip 32345)

  1020 W. Washington Street     Monticello   FL   32344

  46  Naples

    999 Vanderbilt Beach Road   Suite 507   Naples   FL   34108

  43  Naples-Benefits

    999 Vanderbilt Beach Road   Suite 509   Naples   FL   34108

417  Natl Risk Solutions

    800 Carillon Parkway   Suite 150   St. Petersburg   FL   33716

194  NuQuest

    280 Wekiva Springs Rd.   Suite 3050   Longwood   FL   32779

  39  Ocala

    47 S.W. 17th Street     Ocala   FL   34471

    6  Optometric

    3101 West Dr. Martin Luther King Jr. Blvd.   Suite 400   Tampa   FL   33607

  36  Orlando

    2600 Lake Lucien Drive   Suite 330   Maitland   FL   32751-7234

297  Panama City

    647 Luverne Ave.     Panama City   FL   32401

107  PGCS

    100 Australian Ave.   Suite 200   West Palm Beach   FL   33406

107  PGCS

    615 Crescent Executive Court   Suite 600   Lake Mary   FL   32746

105  Pinellas

 

P.O. Box 2456

(zip 33757-2456)

  83 Park Place Blvd   Suite 101   Clearwater   FL   33759

179  PRIA

 

P.O. Box 2416

(zip 32115)

  220 S. Ridgewood Avenue   Suite 210   Daytona Beach   FL   32114-2416



--------------------------------------------------------------------------------

12/29/2011    Brown & Brown, Inc.    Page 4 of 13    Number of Physical
Locations & Profit Centers Per State   

 

Profit Center # and Name

  

PO Box Information

  

Street Address

  

Suite

  

City

   State      Zip Code  

FLORIDA (FL)

                 

8 Professional Service Plan

      3101 West Dr. Martin Luther King Jr. Blvd.    Suite 400    Tampa      FL
        33607   

563 Protocols

      10249 Old Tampa Bay Drive       San Antonio      FL         33576   

101 PRSG

   P.O. Box 5727    5900 N. Andrews Avenue    Suite 401    Ft. Lauderdale     
FL         33309   

502 PSR-Boca Raton

      621 NW 53rd Street    Suite 385    Boca Raton      FL         33487   

504 PSR-St.Pete

      780 Carillon Parkway    Suite 200    St. Petersburg      FL         33716
  

48 Public Risk U/W

      615 Crescent Executive Court    Suite 600    Lake Mary      FL        
32746   

40 Sarasota

      1819 Main Street    Suite 510    Sarasota      FL         34236   

418 Sigma Underwriting

      4000 Hollywood Blvd.    Suite 625 South To    Hollywood      FL        
33021   

75 Tallahassee

   P.O. Box 13769 (zip 32317-3769)    3520 Thomasville Road    Suite 500   
Tallahassee      FL         32309   

13 Tampa

   P.O. Box 15519 (zip 33684)    3101 West Dr. Martin Luther King Jr. Blvd.   
Suite 400    Tampa      FL         33607   

67 USIS

      140 Alexandria Blvd.    Suite H    Oviedo      FL         32765   

67 USIS

   P.O. Box 616648 (zip 32861)    5728 Major Blvd.    Suite 450    Orlando     
FL         32819   

574 Vero Beach

      2911 Cardinal Drive       Vero Beach      FL         32963   

54 West Palm Beach

      1401 Forum Way    Suite 400    West Palm Beach      FL         33401-2324
           

Locations within FLORIDA    40

Profit Centers within FLORIDA    47

     

GEORGIA (GA)

                 

85 Atlanta

      3483 Satellite Blvd.    Suite 100    Duluth      GA         30096   

532 Evergreen Re

      1950 Drummond Pond Rd       Alpharetta      GA         30004   

482 Hull-North Carolina

      2405 Kennedy Lane       Marietta      GA         30060   

168 Marietta

      1234 Powers Ferry Road SE    Suite 102    Marietta      GA        
30067-5486   

148 Norcross

      4725 Peachtree Corners Circle    Suite 370    Norcross      GA        
30092   

148 Norcross

      4730 Hammond Industrial Dr.    Suite 100    Cummings      GA         30041
  

501 PSR-Atlanta

      3525 Piedmont Road NE    Suite 415    Atlanta      GA         30305   

47 PSR-Stockbridge

      303 Corporate Center Drive    Suite 300A    Stockbridge      GA        
30281   

87 Rome, GA

      901 N. Broad Street    Suite 200    Rome      GA         30161   

67 USIS

      Nine Dunwoody Park    Suite 106    Atlanta      GA         30338         
  

Locations within GEORGIA    10

Profit Centers within GEORGIA    9

     

HAWAII (HI)

                 

471 Hull-Hawaii

      3375 Koapka Street    Suite D136    Honolulu      HI         96819      
     

Locations within HAWAII     1

Profit Centers within HAWAII     1

     



--------------------------------------------------------------------------------

12/29/2011    Brown & Brown, Inc.    Page 5 of 13    Number of Physical
Locations & Profit Centers Per State   

 

Profit Center # and Name

  

PO Box Information

  

Street Address

  

Suite

  

City

  

State

   Zip Code ILLINOIS (IL)                           198 APEX       111 West
Jackson Blvd.    Suite 1502    Chicago    IL    60604         191 Axiom Re      
941 North Plum Grove Rd    Suite B    Schaumburg    IL    60173         175 ECC
Ins. Brokers       1211 W. 22nd Street    Suite 512    Oak Brook    IL    60523
        195 Ideal       100 West 22nd Street    Suite 115    Lombard    IL   
60148         129 Joliet       220 N. Larkin Ave.       Joliet    IL    60435
        184 Lisle       2300 Cabot Drive    Suite 100    Lisle    IL    60532
        579 PSR-Chicago       1211 W. 22nd Street    Suite 512    Oak Brook   
IL    60523          Locations within ILLINOIS    6                Profit
Centers within ILLINOIS    7       INDIANA (IN)                           173
American Specialty    P.O. Box 309    142 North Main Street       Roanoke    IN
   46783-0309         186 Downey    P.O. Box 1247    302 South Reed Road      
Kokomo    IN    46901         62 Indianapolis       1832 South Plate St.      
Kokomo    IN    46902         62 Indianapolis       507 N. Main St.    Suite D
   Kokomo    IN    46901         62 Indianapolis       11555 N. Meridian Street
   Suite 220    Carmel    IN    46032         62 Indianapolis       414 West
High St.       Elkhart    IN    46516         155 Owensboro       8788 Ruffian
Lane       Newburgh    IN    47630          Locations within INDIANA    7      
         Profit Centers within INDIANA    4       KANSAS (KS)                  
        196 Monarch Mgmt. Corp.       1240 S.W. Oakley       Topeka    KS   
66604-1637          Locations within KANSAS    1                Profit Centers
within KANSAS    1       KENTUCKY(KY)                           549 Columbia   
   724 N. Main Street       Franklin    KY    42135         549 Columbia      
132 Public Square       Columbia    KY    42728         516 Lexington       1019
Majestic Drive    Suite 310    Lexington    KY    40513         529 Louisville
      13101 Magisterial Drive    Suite 200    Louisville    KY    40223
        155 Owensboro    P.O. Box 1627    1925 Frederica Street       Owensboro
   KY    42302          Locations within KENTUCKY    5               
Profit Centers within KENTUCKY    4      



--------------------------------------------------------------------------------

12/29/2011    Brown & Brown, Inc.    Page 6 of 13    Number of Physical
Locations & Profit Centers Per State   

 

Profit Center # and Name

 

PO Box Information

 

Street Address

 

Suite

 

City

        State   Zip Code LOUISIANA (LA)              

561 Alexandria

  PO Box 5545 (zip 71307-5545)  

4615 Parliament Street

  Suite 200   Alexandria     LA   71303

561 Alexandria

   

1131 Pithon Street

    Lake Charles     LA   70601

110 Baton Rouge

   

7444 Picardy Avenue

    Baton Rouge     LA   70808

464 Hull-Louisiana

   

3850 N. Causeway Blvd.

  Suite 710   Metairie     LA   70002

88 Lafayette

  P.O. Box 81248 (zip 70598)   102 Asma Blvd.   Suite 300   Lafayette     LA  
70508

88 Lafayette

  P.O. Box 398   1111 Crescent Ave.     Lockport     LA   70374

528 New Orleans

    1555 Poydras Street   Suite 1700   New Orleans     LA   70112

528 New Orleans

    3840 Highway 22     Mandeville     LA   70471

563 Protocols

    218 Rue Chardonnay     Abita Springs     LA   70420

156 PSR-Louisiana

    3850 N. Causeway Blvd.   Suite 710   Metairie     LA   70002       Locations
within LOUISIANA     9              Profit Centers within LOUISIANA     7       
MASSACHUSETTS (MA)            

565 Advocator Group

    101 Edgewater Drive   Suite 260   Wakefield     MA   01880

532 Evergreen Re

    181 Wells Ave.     Newton     MA   02459

169 Merrimack

  P.O. Box 1497   3 Hollis Street     Pepperell     MA   01463

572 Newton

    181 Wells Ave.     Newton     MA   02459

572 Newton

    1 Constitution Center     Charlestown     MA   02129       Locations
within MASSACHUSETTS     4              Profit Centers within MASSACHUSETTS    
4        MICHIGAN (Ml)              

535 Fenton

    1190 Torrey Road     Fenton     Ml   48430-3326

166 Proctor

    200 Kirts Blvd.   Suite 100   Troy     Ml   48084

577 Saginaw

    1605 Concentric Boulevard   Suite 1   Saginaw     Ml   48604

511 Sterling Heights

  P.O. Box 8029   35735 Mound Road     Sterling Heights     Ml   48311-8029    
  Locations within MICHIGAN     4              Profit Centers within MICHIGAN  
  4        MINNESOTA (MN)              

532 Evergreen Re

    7401 Metro Blvd.   Suite 505   Edina     MN   55439

174 Minneapolis-Mankato

    7301 Ohms Lane   Suite 210   Edina     MN   55439-2369

174 Minneapolis-Mankato

    530 West Pleasant Street   Suite 100   Mankato     MN   56001-2369      
Locations within MINNESOTA     3              Profit Centers within MINNESOTA  
  2       



--------------------------------------------------------------------------------

12/29/2011    Brown & Brown, Inc.    Page 7 of 13    Number of Physical
Locations & Profit Centers Per State   

 

Profit Center # and Name

  

PO Box Information

  

Street Address

  

Suite

  

City

       

State

  

Zip Code

MISSOURI (MO)

                    

77 Parcel Insurance Plan

   P.O. Box 66708    9666 Olive Blvd.    Suite 200    Olivette       MO    63132
         Locations within MISSOURI    1                Profit Centers
within MISSOURI    1      

MONTANA (MT)

                    

408 Big Sky Underwriters

      940 Jensen Road       Columbia Falls       MT    59912

408 Big Sky Underwriters

      2432 Kemp Street    Suite A    Missoula       MT    59801-7588

408 Big Sky Underwriters

      1315 4th Avenue East       Kalispell       MT    59901          Locations
within MONTANA    3                Profit Centers within MONTANA    1      

NORTH CAROLINA (NC)

                 

191 Axiom Re

      940 Golf House Road West       Whitsett       NC    27377

482 Hull-North Carolina

      14120 Ballantyne Corporate Place    Suite 525    Charlotte       NC   
28277

503 PSR-Charlotte

      14120 Ballantyne Corporate Place    Suite 525    Charlotte       NC   
28277

210 Rochester

      940 Golf House Road West       Whitsett       NC    27377         
Locations within NORTH CAROLINA    2               
Profit Centers within NORTH CAROLINA    4      

NEW HAMPSHIRE (NH)

                    

169 Merrimack

   P.O. Box 979    93 Washington St.       Dover       NH    03820

169 Merrimack

   P.O. Box 1510    309 Daniel Webster Highway       Merrimack       NH    03054

563 Protocols

      141 Fairmount Avenue       Manchester       NH    03104         
Locations within NEW HAMPSHIRE    3               
Profit Centers within NEW HAMPSHIRE    2      



--------------------------------------------------------------------------------

12/29/2011    Brown & Brown, Inc.    Page 8 of 13    Number of Physical
Locations & Profit Centers Per State   

 

Profit Center # and Name

 

PO Box Information

 

Street Address

 

Suite

 

City

       

State

  Zip Code

NEW JERSEY (NJ)

             

145 Acumen RE

    307 Fellowship Road   Suite 314   Mt. Laurel     NJ   08054

513 Benefit Advisors

    1129 Broad Street   Suite 7   Shrewsbury     NJ   07702

513 Benefit Advisors

    80 Lambert Lane   Suite 140   Lambertville     NJ   08530

513 Benefit Advisors

    711 East Main Street     Morestown     NJ   08057

513 Benefit Advisors

    7 Regent Street     Livingston     NJ   07039

513 Benefit Advisors

    430 Mountain Ave.     Murray Hill     NJ   07974

404 DVUA New Jersey

    30A Vreeland Road     Florham Park     NJ   07932

188 Florham Park - Benefits

  P.O. Box 678   30A Vreeland Rd.     Florham Park     NJ   07932

163 Florham Park - P&C

  P.O. Box 679   30A Vreeland Rd.     Florham Park     NJ   07932

160 Marmora

    1314 S. Shore Road     Marmora     NJ   08223

160 Marmora

    206 W. High Street     Glassboro     NJ   08028

553 Mt Laurel

    1433 Hooper Ave.     Toms River     NJ   08753-2200

553 Mt Laurel

    1000 Bishops Gate Blvd   Suite 100   Mt. Laurel     NJ   08054

161 Philadelphia

    1000 Bishops Gate Blvd     Mt. Laurel     NJ   08054

189 PRNJ

  P.O. Box 678   30A Vreeland Rd.     Florham Park     NJ   07932

501 PSR-Atlanta

    30A Vreeland Road   Suite 200   Florham Park     NJ   07932      
Locations within NEW JERSEY     12              Profit Centers within NEW JERSEY
    10       

NEW MEXICO (NM)

             

63 Albuquerque

  P.O. Box 20550 (zip 87154-0550)   5200 Eubank Blvd NE   Suite C3   Albuquerque
    NM   87111

63 Albuquerque

  P.O. Box 20550 (zip 87154-0550)   409 California Street     Socorro     NM  
87801

64 Taos

  P.O. Box 857 (zip 87571)   2019 Galisteo St,   N10, Unit D   Santa Fe     NM  
87605

64 Taos

  P.O. Box 857 (zip 87571)   627 Paseo del Pueblo Sur     Taos     NM   87571  
    Locations within NEW MEXICO     4              Profit Centers within NEW
MEXICO     2       

NEVADA (NV)

             

96 Las Vegas

    975 Kelly Johnson Drive   Suite 100   Las Vegas     NV   89119      
Locations within NEVADA     1              Profit Centers within NEVADA     1   
   



--------------------------------------------------------------------------------

12/29/2011    Brown & Brown, Inc.    Page 9 of 13    Number of Physical
Locations & Profit Centers Per State   

 

Profit Center # and Name

 

PO Box Information

 

Street Address

 

Suite

 

City

        State     Zip Code

NEW YORK (NY)

             

211 Buffalo

    200 John James Audubon Parkway   Suite 301   Amherst       NY      14228

573 Farmingdale

    814 Fulton Street     Farmingdale       NY      11735

514 Garden City

    595 Stewart Avenue   Suite 600   Garden City       NY      11530-4735

556 IWA

    761 Koehler Ave.   Suite 100   Ronkonkoma       NY      11779-7407

212 Jamestown

  P.O. Box 1239   415 West 4th Street     Jamestown       NY      14702-1239

567 Manhattan

    10 East 40th Street   Suite 3105   New York City       NY      10016

210 Rochester

    45 East Avenue     Rochester       NY      14604-2286

210 Rochester

    12007 E. Main Street     Wolcott       NY      14590-0220

210 Rochester

    182 Main Street     Dannsville       NY      14437

258 Rome, NY

  P.O. Box 231   117 West Liberty Street     Rome       NY      13440-0231

98 Syracuse

    500 Plum Street   Suite 200   Syracuse       NY      13204-1480

98 Syracuse

    36 Washington Avenue   Suite 1   Endicott       NY      13760-1480

98 Syracuse

    39 Old Route 146   Suite 102   Clifton Park       NY      12065

524 White Plains

    2500 Westchester Ave.     Purchase       NY      10577       Locations
within NEW YORK     14              Profit Centers within NEW YORK     10       

OHIO (OH)

             

61 Toledo

    360 Three Meadows Drive     Perrysburg       OH      43551       Locations
within OHIO     1              Profit Centers within OHIO     1       

OKLAHOMA (OK)

             

121 Bartlesville

  P.O. Box 1628 (74005)   501 East Frank Phillips Blvd.     Bartlesville      
OK      74003

143 Oklahoma City

  P.O. Box 16340 (zip 3113)   710 Cedar Lake Blvd.   Suite 110   Oklahoma City  
    OK      73114

103 Pryor

  P.O. Box 1320   208 N. Mill     Pryor       OK      74362

533 Tecumseh

    120 S. Broadway     Tecumseh       OK      74873

165 TitlePac

  P.O. Box 857 (zip 74402)   201 Eastpoint Drive     Muskogee       OK     
74403       Locations within OKLAHOMA     5              Profit Centers within
OKLAHOMA     5       



--------------------------------------------------------------------------------

12/29/2011    Brown & Brown, Inc.    Page 10 of 13    Number of Physical
Locations & Profit Centers Per State   

 

Profit Center # and Name

 

PO Box Information

 

Street Address

 

Suite

 

City

        State   Zip Code

OREGON (OR)

             

198 APEX

    411 East 3rd Ave.   Suite 300   Eugene     OR   97401

407 Hull-Portland

    6443 SW Beaverton-Hillsdale Hwy   Suite 350   Portland     OR   97221

547 Portland

  P.O. Box 29018 (zip 97296-9018)   2701 NW Vaughn St.   Suite 340   Portland  
  OR   97210       Locations within OREGON     3              Profit Centers
within OREGON     3       

PENNSYLVANIA (PA)

             

111 AFC

    3101 Emrick Blvd.   Suite 318   Bethlehem     PA   18020

198 APEX

    2 Walnut Grove Drive   Suite 210   Horsham     PA   19044

183 B&B Healthcare

    2005 Market Street   Suite 3510   Philadelphia     PA   19103

149 Bethlehem

  P.O. Box 25001, Lehigh Valley (zip   3001 Emrick Blvd.   Suite 120   Bethlehem
    PA   18020

406 DVUA West Virginia

    One Forestwood Drive   Suite 201   Pittsburg     PA   15237

532 Evergreen Re

    450 S. Gravers Road   Suite 200   Plymouth Meeting     PA   19462

401 Hul-Horsham

    2 Walnut Grove Drive   Suite 210   Horsham     PA   19044

70 Jacksonville

    2123 Johns Ridge Rd     Coraopolis     PA   15108

161 Philadelphia

    2005 Market Street   Suite 3510   Philadelphia     PA   19103

562 Philadelphia-Brokerage

    2005 Market Street   Suite 3510   Philadelphia     PA   19103

546 Plymouth Meeting

    600 Wilson Lane   Suite 200   Mechanicsburg     PA   17055

546 Plymouth Meeting

    450 S. Gravers Rd.   Suite 200   Plymouth Meeting     PA   19462

563 Protocols

    1529 Sheepford Rd.     Mechanicsburg     PA   17055       Locations within
PENNSYLVANIA     10              Profit Centers within PENNSYLVANIA     12     
 

SOUTH CAROLINA (SC)

             

285 Charleston

  P.O. Box 62588 (zip 29419)   7515 Northside Drive   Suite 150   Charleston    
SC   29420

288 Greenville

  P.O. Box 16837   10 Falcon Crest Drive   Suite 100   Greenville     SC   29607

287 Spartanburg

  P.O. Box 5139   103 N. Pine Street   Suite A   Spartanburg     SC   29302-5139
      Locations within SOUTH CAROLINA     3             
Profit Centers within SOUTH CAROLINA     3       



--------------------------------------------------------------------------------

12/29/2011    Brown & Brown, Inc.    Page 11 of 13    Number of Physical
Locations & Profit Centers Per State   

 

Profit Center # and Name

  

PO Box Information

  

Street Address

  

Suite

  

City

  

State

  

Zip Code

TENNESSEE (IN)

                 

532 Evergreen Re

      1119 Oak Creek Drive       Nolensville    TN    37135

575 Nashville

      4990 Poplar, 3rd Floor       Memphis    TN    38117

575 Nashville

      565 Marriott Drive    Suite 500    Nashville    TN    37214

575 Nashville

      701 Market Street    Suite 500    Chattanooga    TN    37402         
Locations within TENNESSEE 4                Profit Centers within TENNESSEE 2   
  

TEXAS (TX)

                 

198 APEX

      404 East Ramsey Rd.    Suite 114    San Antonio    TX    78216

167 Austin

      11149 Research Blvd       Austin    TX    78759

191 Axiom Re

      2301 N. Greenville Ave.    Suite 230    Richardson    TX    75082

515 Combined

   PO Box 819045, Dallas TX 75381-    14785 Preston Rd.    Suite 350    Dallas
   TX    75254-7876

172 HIP, Inc.

      800 Gessner    Ste.325    Houston    TX    77024

82 Houston

      10700 North Freeway    Suite 300    Houston    TX    77037-1103

442 Hull-Texas

      11777 Katy Freeway    Suite 435    Houston    TX    77079

442 Hull-Texas

      12801 N. Central Expressway    Suite 1100    Dallas    TX    75243

582 ICG

      2777 N. Stemmons Freeway    Suite 940    Dallas    TX    75207

582 ICG

      712 8th Street, 2nd Floor       Wichita Falls    TX    76301

7 Lawyers

      7407 Bluefield Drive       Dallas    TX    75248

8 Professional Service Plan

      505 Tator Brown Road       Red Oak    TX    75154

8 Professional Service Plan

      7557 Rambler Road    Suite 565    Dallas    TX    75231

192 PRU-Dallas

      12215 La Charca       San Antonio    TX    78233

192 PRU-Dallas

      101 W. Renner Road    Suite 450    Richardson    TX    75082

568 PSR-Texas

      2301 N. Greenville Ave.    Suite 230    Richardson    TX    75082

144 San Antonio

      135 Paseo Del Prado    Suite 31    Edinburg    TX    78230

144 San Antonio

      3201 Cherry Ridge Drive    Suite D405    San Antonio    TX    78230      
   Locations within TEXAS 17                Profit Centers within TEXAS 13      



--------------------------------------------------------------------------------

12/29/2011    Brown & Brown, Inc.    Page 12 of 13    Number of Physical
Locations & Profit Centers Per State   

 

Profit Center # and Name

  

PO Box Information

  

Street Address

  

Suite

  

City

  

State

  

Zip Code

VIRGINIA (VA)

                 

        198 APEX

      301 Concourse Blvd.    Suite 100    Glen Allen    VA    23060

        532 Evergreen Re

      301 Concourse Blvd.    Suite 100    Glen Allen    VA    23060

        411 Hull-Ft. Lauderdale

      301 Concourse Blvd.    Suite 100    Glen Allen    VA    23060

        80  Manassas

      11220 Asset Loop    Suite 304    Manassas    VA    20110

        86  Norfolk

      500 E. Main Street    Suite 600    Norfolk    VA    23510

        286 Richmond

  

P.O. Box 3070

(zip 23228)

   8570 Magellan Parkway    Suite 1100    Richmond    VA    23227         
Locations within VIRGINIA    4               
Profit Centers within VIRGINIA    6       WASHINGTON (WA)                  
        152 Ephrata       1230 Berschauer Industrial       Ephrata    WA   
98823

        152 Ephrata

      451 Diamond Drive       Ephrata    WA    98823

        152 Ephrata

      18106 140th Ave. NE    Suite 100    Woodinville    WA    98072-6874

        407 Hull-Portland

      5775 Soundview Drive    Suite 202B    Gig Harbor    WA    98335

        585 Lynden - SSK

      501 Judson Street       Lynden    WA    98264

        585 Lynden - SSK

      2115 Barkley Blvd.    Suite 201    Bellingham    WA    98226

        585 Lynden - SSK

      501 Front Street       Lynden    WA    98264

        547 Portland

      506 NE 4th Avenue       Camas    WA    98607

        547 Portland

      900 Washington Street    Suite 101    Vancouver    WA    98660

        547 Portland

      2401 W. Main Street    Suite 105    Battle Ground    WA    98604

        113 Seattle

      1501 Fourth Avenue    Suite 2400    Seattle    WA    98101

        571 Seattle-Balcos

      192 East Bakerview Road    Suite 202    Bellingham    WA    98226

        571 Seattle-Balcos

      8746 Mary Ave. NW    Suite 2    Seattle    WA    98117

        564 Seattle-DiMartino

      1501 Fourth Avenue    Suite 2400    Seattle    WA    98101

        564 Seattle-DiMartino

      1950 112th Avenue NE    Suite 201    Belleview    WA    98004

        114 Tacoma

      1145 Broadway Plaza    Suite 700    Tacoma    WA    98402-3583         
Locations within WASHINGTON  15               
Profit Centers within WASHINGTON    8       WISCONSIN (Wl)               
        251 LaCrosse   

P.O. Box 1357

(zip 54601)

   1131 Main Street       Onalaska    Wl    54601         563 Protocols      
5402 Jacob Street       Weston    Wl    54476          Locations within
WISCONSIN    2                Profit Centers within WISCONSIN    2      



--------------------------------------------------------------------------------

12/29/2011    Brown & Brown, Inc.    Page 13 of 13    Number of Physical
Locations & Profit Centers Per State   

 

Profit Center # and Name

  PO Box Information  

Street Address

  Suite   City         State   Zip Code

WEST VIRGINIA (WV)

                      406 DVUA West Virginia     3768 Teays Valley Road   Suite
200   Hurricane     WV   25526       Locations within WEST VIRGINIA     1       

ENGLAND (UK)

      Profit Centers within WEST VIRGINIA     1                537 Decus Ins
Brokers     NB5 Fountain House, Fenchurch St.   Ground floor North   London    
UK   EC3M5DJ       Locations within ENGLAND     1              Profit
Centers within ENGLAND     1                      TOTAL PROFIT CENTERS:   172  
TOTAL LOCATIONS: 227   TOTAL STATES:     36              TOTAL FOREIGN OFFICES:
    1       



--------------------------------------------------------------------------------

ARROWHEAD LEASE SUMMARY SCHEDULE

 

LEASE #

  

TYPE

  

ADDRESS

   SQ FT     

TERM

  

LANDLORD/

SUBLEASE TENANT

1    LEASE    701 B Street, Floors 20 -22, San Diego, CA 92101      67,703      
10 Years (commencement date unknown)    Arden Realty Limited Partnership 1A   
SUB-LEASE    701 B Street, Suite 2201, San Diego, CA 92101      3,500      
01/01/2009 - 04/20/2014    Dunne & Dunne, LLP 2    LEASE    Carlsbad “Bressi
Ranch”      95,000       12 years (commencement date unknown    Red Texas Realty
LLC 2A    SUB-LEASE    Carlsbad “Bressi Ranch”, building B      unknown       12
years (commencement date linked to master    American Commercial Management
(ACM) 2B    SUB-LEASE    2544 Campbell Place, Carlsbad      19,095         

North Coast Medical

Supply

2C    SUB-LEASE    2544 Campbell Place, Carlsbad      636       11/15/2010 -
01/15/2014, M    Advanced Cardio Svcs 2D    SUB-LEASE    2544 Campbell Place,
Carlsbad      14,133       11/07/2008 - 11/15/2013    Capital Partners Services
Corp 3    LEASE    2365 Northside Drive, Suite 450, Mission Valley San Diego   
  26,913       01/01/2011 - 06/30/2014    Kilroy Realty northside Drive LLC 3A
   SUB-LEASE    2365 Northside Drive, Suite 450, Mission Valley San Diego     
1,740       03/01/2011 - 12/31/2011    ISCS Inc. 4    LEASE    20280 Acacia
Street, Suite 230, Newport Beach CA      2,324       08/01/2011 - 07/31/2014   
Acacia Sun West LLC 5    LEASE    Normandale Lake MN       01/01/2011 -
12/31/2011    Regus HQ



--------------------------------------------------------------------------------

Schedule 6.27(b)

MATERIAL PLACES OF BUSINESS

This Schedule is not applicable as the Borrower does not have any tangible
personal property which is material to the operations of the Consolidated
Company. The only tangible personal property which is owned by the Borrower is
generally office equipment which is not material to its business.



--------------------------------------------------------------------------------

Schedule 8.1(b)

EXISTING INDEBTEDNESS

Brown & Brown, Inc.    29-Dec-11

Long Term Debt Schedule – Lead Schedule

30-Nov-11

 

Branch

   Date
of Note     

Creditor

   Balance
11/30/11  

Long-Term Credit Agreement:

     06/28/04       SunTrust LOC      —     

Corporate

     07/15/04       Variable Annuity - Series B - (RB-1)      32,500,000.00   

Corporate

     07/15/04       US Life - Series B - (RB-2)      7,500,000.00   

Corporate

     07/15/04       American Int’l Life - Series B - (RB-3)      5,000,000.00   

Corporate

     07/15/04       AIG Life - Series B - (RB-4)      5,000,000.00   

Corporate

     07/15/04       New York Life - Series B - (RB-5)      9,500,000.00   

Corporate

     07/15/04       New York Life 2 - Series B - (RB-6)      5,000,000.00   

Corporate

     07/15/04       New York Life 3 - Series B - (RB-7)      500,000.00   

Corporate

     07/15/04       Prudential - Series B - (RB-8)      10,500,000.00   

Corporate

     07/15/04       Hare & Co. - Series B - (RB-9)      3,850,000.00   

Corporate

     07/15/04       American Bankers - Series B - (RB-10)      2,000,000.00   

Corporate

     07/15/04       American Memorial - Series B - (RB-11)      2,000,000.00   

Corporate

     07/15/04       Fortis Insurance - Series B - (RB-12)      1,150,000.00   

Corporate

     07/15/04       John Alden Life - Series B - (RB-13)      1,500,000.00   

Corporate

     07/15/04       Phoenix Life - Series B - (RB-14)      4,000,000.00   

Corporate

     07/15/04       PHL - Series B - (RB-15)      500,000.00   

Corporate

     07/15/04       PHL 2 - Series B - (RB-16)      1,500,000.00   

Corporate

     07/15/04       Life Ins. - Of the SW - Series B - (RB-17)      6,000,000.00
  

Corporate

     07/15/04       Assurity Life Insurance Company - Series B - (RB-18)     
2,000,000.00   

Corporate

     12/22/06       Prudential - Managed - Series C - (RC-1)      11,300,000.00
  

Corporate

     12/22/06       PRIAC - Series C - (RC-2)      12,500,000.00   

Corporate

     12/22/06       Prudential Series C - (RC-3)      1,200,000.00   

Corporate

     02/01/08       The Prudential Insurance Company - Series D - (RD-1)     
12,500,000.00   

Corporate

     02/01/08       The Prudential Insurance Company - Series D - (RD-2)     
9,250,000.00   

Corporate

     02/01/08       How & Co. Series D - (RD-3)      3,250,000.00   

Corporate

     09/15/11       The Prudential Insurance Company of America - Series E -
(RE-1)      82,655,000.00   

Corporate

     09/15/11       The Prudential Insurance Company of America - Series E -
(RE-2)      3,250,000.00   

Corporate

     09/15/11       Prudential Retirement Insurance and Annuity Company - Series
E - (RE-3)      4,320,000.00   

Corporate

     09/15/11       Prudential Retirement Guaranteed Cost Business Trust -
Series E - (RE-4)      3,100,000.00   

Corporate

     09/15/11       Pruco Life Insurance Company of New Jersey - Series E -
(RE-5)      3,675,000.00   

Corporate

     09/15/11       MTL Insurance Company - Series E -(RE-6)      3,000,000.00
           

 

 

 

Sub-Total

         $ 250,000,000.00   

Acquisitions:

        

Atlanta

     07/02/10       Ebarhart & Company Insurors, Inc.      66,666.67   

Plymouth Meeting

     10/01/10       Greystone Benefits (Daniel McCornick)      168,197.99   

Syracuse

     12/08/10       Ladd’s Agency (Indemnity Holdback)      245,964.08   

Syracuse

     12/08/10       Ladd’s Agency (Martino Holdback)      70,000.00   

Portland

     01/11/11       Nies Insurance Agency, Inc.      549,507.36   

Seattl-Balcos

     07/11/11       Combined Insurance Services Corp.      74,600.00   

Saginaw

     09/01/11       Public Employee Benefits Solutions, LLC      570,000.00   
        

 

 

 

Sub -Total

         $ 1,744,936.10            

 

 

 

Total Debt

         $ 251,744,936.10            

 

 

 



--------------------------------------------------------------------------------

Schedule 8.2

EXISTING LIENS

-NONE-



--------------------------------------------------------------------------------

Schedule 8.5

PERMITTED INVESTMENTS

Brown & Brown, Inc.

Summary of Investments

September 30, 2011

29-Dec-11

 

Description

  

Date

Purchased

  

Branch

  

Symbol

/Exchange

  

Current or
Non-Current

  

Available-for-Sale or

Non-Marketable

   Number  of
Shares
09/30/11      Cost
09/30/11      Market  Value
Total  

Short-Term Investments:

                       

Preferred Stock (Account # 11241)

                       

N/A

   N/A    N/A    N/A    N/A    N/A      0.00         0.00         0.00         
           

 

 

    

 

 

    

 

 

 

Total Preferred Stock

                    0.00         0.00         0.00                     

 

 

    

 

 

    

 

 

 

Partnerships (Account # 11265):

                       

N/A

   N/A    N/A    N/A    N/A    N/A      0.00         0.00         0.00         
           

 

 

    

 

 

    

 

 

 

Total Partnerships

                    0.00         0.00         0.00                     

 

 

    

 

 

    

 

 

 

Bonds (Account # 11245):

                       

N/A

   N/A    N/A    N/A    N/A    N/A      0.00         0.00         0.00         
           

 

 

    

 

 

    

 

 

 

Total Bonds

                    0.00         0.00         0.00                     

 

 

    

 

 

    

 

 

 

Common Stock (Account # 11270):

                       

Selective Insurance Group

   06/01/98    Corp    SIGI/NASDAQ    Current    Available-for-Sale     
2,004.98         25,000.00         26,164.99                     

 

 

    

 

 

    

 

 

 

Total Common Stock

                    2,004.98         25,000.00         26,164.99               
     

 

 

    

 

 

    

 

 

 

Non-Marketable Securities (Account #11271):

                       

Open

   N/A    N/A    N/A    N/A    N/A      0.00         0.00         0.00   

Open

   N/A    N/A    N/A    N/A    N/A      0.00         0.00         0.00         
           

 

 

    

 

 

    

 

 

 

Total Non-Marketable Sec.

                    0.00         0.00         0.00                     

 

 

    

 

 

    

 

 

 

Other Short-Term Investments (Account # 11275):

                       

CD - Alliance Bank (Macduff America - Syracuse)

   12/31/2010    Syracuse    NA    Current    Non-Marketable      250,000.00   
     250,000.00         250,000.00   

CD - Alliance Bank (Macduff America-Syracuse) - Corp Interest

   12/31/2010    Corp    NA    Current    Non-Marketable      212.33        
212.33         212.33   

CD- Alliance Bank (Madoline-Syracuse)

   12/31/2010    Syracuse    NA    Current    Non-Marketable      250,000.00   
     250,000.00         250,000.00   

CD- Alliance Bank (Madoline-Syracuse) - Corp Interest

   12/31/2010    Corp    NA    Current    Non-Marketable      212.33        
212.33         212.33   

CD- Alliance Bank (B&B Inc -Syracuse)

   12/31/2010    Syracuse    NA    Current    Non-Marketable      250,000.00   
     250,000.00         250,000.00   

CD- Alliance Bank (B&B Inc-Syracuse) - Corp Interest

   12/31/2010    Corp    NA    Current    Non-Marketable      212.33        
212.33         212.33   

CD - Alliance Bank (Program Mgt Serv-Syracuse)

   12/31/2010    Syracuse    NA    Current    Non-Marketable      250,000.00   
     250,000.00         250,000.00   

CD- Alliance Bank (Program Mgt Serv-Syracuse) - Corp Interest

   12/31/2010    Corp    NA    Current    Non-Marketable      212.33        
212.33         212.33   

CD - Community Bank (B&B Inc-Syracuse)

   5/20/2011    Syracuse    NA    Current    Non-Marketable      250,000.00   
     250,000.00         250,000.00   

CD - Community Bank (Macduff America-Syracuse)

   5/20/2011    Syracuse    NA    Current    Non-Marketable      250,000.00   
     250,000.00         250,000.00   

CD - Community Bank (Program Mgt Serv-Syracuse)

   5/20/2011    Syracuse    NA    Current    Non-Marketable      250,000.00   
     250,000.00         250,000.00   

CD- Community Bank (Madoline-Syracuse)

   5/20/2011    Syracuse    NA    Current    Non-Marketable      250,000.00   
     250,000.00         250,000.00   

CD-RCB Bank - Brown & Brown Agency of Insurance Prof (Pryor)

   5/10/2011    Pryor    NA    Current    Non-Marketable      15,944.20        
15,944.20         15,944.20   

CD- RCB Bank - Brown & Brown Agency of Insurance Prof (Pryor) - Corp Interest

   5/10/2011    Pryor    NA    Current    Non-Marketable      5.66         5.66
        5.66   

CD - State Bank - (B&B Inc) - LaCrosse

   5/24/2011    Lacrosse    NA    Current    Non-Marketable      250,000.00   
     250,000.00         250,000.00   

CD - State Bank - (B&B of WI) - LaCrosse

   5/24/2011    Lacrosse    NA    Current    Non-Marketable      250,000.00   
     250,000.00         250,000.00   

CD - First Community Bank - John Manner Insurance - Joliet

   8/19/2011    Joliet    NA    Current    Non-Marketable      250,000.00      
  250,000.00         250,000.00   

CD - First Community Bank - John Manner Insurance - Joliet Interest

   8/19/2011    Corp    NA    Current    Non-Marketable      168.50        
168.50         168.50   

CD - Citizens Bank - B&B Inc -(Proctor)

   6/30/2011    Proctor    NA    Current    Non-Marketable      250,000.00      
  250,000.00         250,000.00   

CD - Citizens Bank - B&B Inc-(Proctor) Corp Interest

   6/30/2011    Corp    NA    Current    Non-Marketable      130.26        
130.26         130.26   

CD - Citizens Bank - Madoline - (Proctor)

   6/30/2011    Proctor    NA    Current    Non-Marketable      250,000.00      
  250,000.00         250,000.00   

CD - Citizens Bank - Madoline-(Proctor) - Corp Interest

   6/30/2011    Crop    NA    Current    Non-Marketable      130.26        
130.26         130.26   

CD - Citizens Bank - Macduff (Proctor)

   6/30/2011    Proctor    NA    Current    Non-Marketable      250,000.00      
  250,000.00         250,000.00   



--------------------------------------------------------------------------------

Brown & Brown, Inc.

Summary of Investments

September 30, 2011

29-Dec-11

 

Description

   Date
Purchased    Branch    Symbol
/Exchange    Current
or Non-
Current    Available-for-Sale
or Non-
Marketable    Number of
Shares
09/30/11      Cost
09/30/11      Market
Value
Total  

CD-Citizens Bank - Macduff (Proctor) Corp Interest

   6/30/2011    Corp    NA    Current    Non-Marketable      130.26        
130.26         130.26   

CD-Citizens Bank - (Proctor Financial)

   6/30/2011    Proctor    NA    Current    Non-Marketable      250,000.00      
  250,000.00         250,000.00   

CD-Citizens Bank - (Proctor Financial) Corp Interest

   6/30/2011    Corp    NA    Current    Non-Marketable      130.26        
130.26         130.26   

CD-Citizens Bank - Program Mgt Serv (Proctor)

   6/30/2011    Proctor    NA    Current    Non-Marketable      250,000.00      
  250,000.00         250,000.00   

CD-Citizens Bank - Program Mgt Serv (Proctor) Corp Interest

   6/30/2011    Corp    NA    Current    Non-Marketable      130.26        
130.26         130.26   

CD-Citizens Bank - B&B Protector Plan (Proctor)

   6/30/2011    Proctor    NA    Current    Non-Marketable      250,000.00      
  250,000.00         250,000.00   

CD-Citizens Bank - B&B Protector Plan (Proctor) Corp Interest

   6/30/2011    Corp    NA    Current    Non-Marketable      130.26        
130.26         130.26   

CD-Republic Bank - B&B of KY - (Owensboro)

   5/3/2011    Owensboro    NA    Current    Non-Marketable      100,000.00   
     100,000.00         100,000.00   

CD-Republic Bank - B&B of KY (Owensboro) Corp interest

   5/3/2011    Corp    NA    Current    Non-Marketable      165.48        
165.48         165.48   

CD-Fidelity Bank - B&B Inc (Orlando)

   6/27/2011    Orlando    NA    Current    Non-Marketable      250,000.00      
  250,000.00         250,000.00   

CD-Fidelity Bank - B&B of Florida (Orlando)

   6/27/2011    Orlando    NA    Current    Non-Marketable      250,000.00      
  250,000.00         250,000.00   

CD-Greater Rome Bank - B&B of GA - (Rome, GA)

   10/24/2010    Rome, GA    NA    Current    Non-Marketable      100,000.00   
     100,000.00         100,000.00   

CD-Greater Rome Bank - B&B of GA - (Rome, GA) - Corp Interest

   10/24/2010    Rome, GA    NA    Current    Non-Marketable      853.05        
853.05         853.05   

CD-Regal Bank - Madoline - (Florham Park-P&C)

   10/16/2010    Florham
Park    NA    Current    Non-Marketable      211,283.01         211,283.01      
  211,283.01   

CD-Regal Bank - Madoline - (Florham Park-P&C) - Corp Interest

   10/16/2010    Corp    NA    Current    Non-Marketable      2,727.83        
2,727.83         2,727.83   

CD-Regal Bank - B&B Inc (Florham Park-P&C)

   10/16/2010    Florham
Park    NA    Current    Non-Marketable      211,283.01         211,283.01      
  211,283.01   

CD-Regal Bank - B&B Inc (Florham Park-P&C) - Corp Interest

   10/16/2010    Corp    NA    Current    Non-Marketable      2,727.83        
2,727.83         2,727.83   

CD-Regal Bank - Program Mgt Ser - (Florham Park-P&C)

   10/16/2010    Florham
Park    NA    Current    Non-Marketable      211,283.01         211,283.01      
  211,283.01   

CD-Regal Bank - Program Mgt Ser - (Florham Park-P&C) - Corp Interest

   10/16/2010    Corp    NA    Current    Non-Marketable      2,727.83        
2,727.83         2,727.83   

CD-Regal Bank - B&B Protector Plan - (Florham Park-P&C)

   10/16/2010    Florham
Park    NA    Current    Non-Marketable      211,283.01         211,283.01      
  211,283.01   

CD-Regal Bank - B&B Protector Plan -(Florham Park-P&C)-Corp Interest

   10/16/2010    Corp    NA    Current    Non-Marketable      2,727.83        
2,727.83         2,727.83   

CD-Regal Bank - Macduff - (Florham Park-P&C)

   10/16/2010    Florham
Park    NA    Current    Non-Marketable      211,283.01         211,283.01      
  211,283.01   

CD-Regal Bank - Macduff -(Florham Park-P&C) - Corp Interest

   10/16/2010    Corp    NA    Current    Non-Marketable      2,727.83        
2,727.83         2,727.83   

CD-American Momentum Bank - B&B of Florida - (Pinellas)

   6/26/2011    Pinellas    NA    Current    Non-Marketable      104,770.89   
     104,770.89         104,770.89   

CD-American Momentum Bank - B&B of Florida-(Pinellas)-Corp Interest

   6/26/2011    Corp    NA    Current    Non-Marketable      179.11        
179.11         179.11   

CD-American Momentum Bank - B&B of Florida - (Pinellas)

   6/26/2011    Pinellas    NA    Current   

Non-Marketable

     104,770.89         104,770.89         104,770.89   

CD-American Momentum Bank - B&B of Florida - (Pinellas)-Corp Interest

   6/26/2011    Corp    NA    Current   

Non-Marketable

     179.11         179.11         179.11   

CD-Citizens First Bank- B&B of Florida (Leesburg)

   7/9/2011    Leesburg    NA    Current   

Non-Marketable

     248,000.00         248,000.00         248,000.00   

CD-Citizens First Bank- B&B of Florida (Leesburg) - Corp Interest

   7/9/2011    Corp    NA    Current   

Non-Marketable

     507.55         507.55         507.55   

CD-United Southern Bank - B&B of Florida (Leesburg)

   7/21/2011    Leesburg    NA    Current   

Non-Marketable

     249,277.70         249,277.70         249,277.70   

CD-United Southern Bank - B&B of Florida (Leesburg) - Corp Interest

   7/21/2011    Corp    NA    Current   

Non-Marketable

     363.67         363.67         363.67   

CD-Reunion Bank - B&B of Florida (Leesburg)

   4/20/2011    Leesburg    NA    Current   

Non-Marketable

     250,000.00         250,000.00         250,000.00   

CD-Reunion Bank - B&B of Florida (Leesburg) - Corp Interest

   4/20/2011    Corp    NA    Current   

Non-Marketable

     1,100.82         1,100.82         1,100.82   

CD-Community Bank of Broward - B&B of Florida (FL Lauderdale)

   3/24/2011    FL
Lauderdale    NA    Current   

Non-Marketable

     256,702.85         256,702.85         256,702.85   

CD-Whitney Bank - B&B of Louisiana (New Orleans)

   6/10/2010    New
Orleans    NA    Current   

Non-Marketable

     29,530.21         29,530.21         29,530.21   

CD-Stockyards Bank - B&B of Kenlucky (Louisville)

   2/25/2011    Louisville    NA    Current   

Non-Marketable

     150,000.00         150,000.00         150,000.00   

CD-Stockyards Bank - B&B of Kenlucky (Louisville) - Corp Interest

   2/25/2011    Corp    NA    Current   

Non-Marketable

     671.94         671.94         671.94   

CD-PBI Bank - B&B of Kenlucky (Louisville)

   2/23/2011    Louisville    NA    Current   

Non-Marketable

     150,000.00         150,000.00         150,000.00   



--------------------------------------------------------------------------------

Brown & Brown, Inc.

Summary of Investments

September 30, 2011

29-Dec-11

 

    Date       Symbol   Current or   Available-for-Sale or   Number of
Shares     Cost     Market Value  

Description

  Purchased   Branch   /Exchange   Non-Current   Non-Marketable   09/30/11    
09/30/11     Total  

CD-PBI Bank - B&B of Kentucky (Louisville) - Corp Interest

  2/23/2011   Corp   NA   Current   Non-Marketable     1,164.66        1,164.66
       1,164.66               

 

 

   

 

 

   

 

 

 

Total Other Short-Term Investments

              7,586,041.36        7,586,041.36        7,586,041.36             
 

 

 

   

 

 

   

 

 

 

Total Short-Term Investments

                7,611,041.36        7,612,206.35                 

 

 

   

 

 

 

Long-Term Investments:

               

Investments (Account # 12110):

               

State of Israel Bond

  08/15/10   Corp   NA   Non-Current   Non-Marketable     502,524.66       
502,524.66        502,524.66   

MacDuff Underwriters

  07/17/90   Corp   NA   Non-Current   Non-Marketable     0.00        100.00   
    100.00   

United Agents Holdings

  10/04/95   Corp   NA   Non-Current   Non-Marketable     1500.00       
15,000.00        15,000.00               

 

 

   

 

 

   

 

 

 

Total Investments

              504,024.66        517,624.66        517,624.66               

 

 

   

 

 

   

 

 

 

Total All Investments

                8,128,666.02        8,129,831.01                 

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 9.10

PERMITTED STOCKHOLDERS

J. Hyatt Brown

J. Powell Brown